               Case 20-11548-CSS             Doc 832      Filed 10/14/20        Page 1 of 69




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                               :                       Chapter 11
                                    :
EXTRACTION OIL & GAS, INC., et al., :                       Case No.: 20-11548 (CSS)
                                    :                       (Jointly Administered)
               Debtor.              :
EXTRACTION OIL & GAS, INC., et al., :
                                    :
               Plaintiff,           :
                                    :
     v.                             :                       Adv. Proc. No.: 20-50839 (CSS)
                                    :
ELEVATION MIDSTREAM, LLC,           :
                                    :
               Defendants.          :


    FINDINGS OF FACT AND CONCLUSIONS OF LAW ON PLAINTIFF’S MOTION
       FOR SUMMARY JUDGMENT AGAINST ELEVATION MIDSTREAM, LLC1

                                           INTRODUCTION

        This adversary proceeding is one of several arising from the Chapter 11 case of

Extraction and its affiliates.2 The Debtors are in the “upstream” business of extracting

hydrocarbons from land in the State of Colorado. In the Chapter 11 case, the Debtors

have sought to reject several of what are commonly known as Transportation Services

Agreements or TSA’s.             Broadly speaking, the counterparties to these TSA’s are

“midstream” pipelines, which transport the Debtors’ hydrocarbons to larger

“downstream” pipelines or directly to the depot in Cushing, Oklahoma.



1   The Court hereby makes the following findings of fact and conclusions of law pursuant to Fed. R. Bank. P.
7052, which is applicable to this matter by virtue of Fed. R. Bankr. P. 9014. To the extent any findings of fact
constitute conclusions of law, they are adopted as such. To the extent any conclusions or law constitute
findings of fact, they are adopted as such.
2
    Undefined terms used in this Introduction have the meaning set forth below.
               Case 20-11548-CSS             Doc 832       Filed 10/14/20       Page 2 of 69




        In response to the motion to reject, many of the counterparties, including this

defendant, have argued that the TSA’s cannot be rejected because they include covenants

that run with the land. Moreover, they argue that a determination of whether there are

covenants that run with the land requires an adversary proceeding. Hence, the Debtors

have filed several adversary proceedings in which they have sought a declaratory

judgment that the TSA’s do not create covenants that run with the land. Currently, before

the Court is the Debtor’s motion for summary judgment to that effect (and Elevation’s

cross motion for summary judgment).3

        As set forth in detail below, the Court will grant the Debtors’ motion for summary

judgment and deny Elevation’s cross motion for summary judgment. Under Colorado

law, to create a covenant running with the land, the parties must intend to create a

covenant running with the land and the covenant must touch and concern the land with

which it runs. In addition, there must also be privity of estate between the original

covenanting parties at the time of the covenant’s creation. Under the unambiguous terms

of the Commercial Agreements, the parties intended the covenants specified in section

2.4 of the Commercial Agreements to be a covenant that runs with the land (the parties

did not intend that any other provision of the contracts to create a covenant that runs

with the land); the Commercial Agreements do not touch and concern the land except for

the Drilling Commitment; and there was no privity among the parties. Thus, as not all




3
 The motions to reject are pending in the Chapter 11 case. As of this writing, the motion to reject the
Commercial Agreements with Elevation are in the midst of an evidentiary hearing.

                                                       2
            Case 20-11548-CSS        Doc 832     Filed 10/14/20   Page 3 of 69




the required elements are present in connection with any of the contracts, no covenant

runs with the land.

       Finally, while there are several issues discussed below, the central issue before the

Court is whether the dedicated and committed interests in the Commercial Agreements

touch and concern the land. Other than the Drilling Commitment, they do not. The

dedications and commitments concern only personal property and do not affect the

physical use of real property or closely relate to real property.         Throughout the

Commercial Agreements, the dedicated and committed interests are used to identify the

particular minerals that are subject to, set apart for, pledged or committed to the parties’

contractual obligations. They do not convey any interests in real property. Thus, they

cannot serve to satisfy the touch and concern the land element of the test to establish a

covenant that runs with the land.

    THE GAS AGREEMENT, OIL AGREEMENT, AND WATER AGREEMENT.

       On July 3, 2018, Extraction Oil & Gas, Inc. (“Extraction”) and Elevation Midstream,

LLC (“Elevation”) entered the Gas Gathering and Compression Agreement (the “Gas

Agreement”). Brief in Support of Plaintiff’s Motion for Summary Judgment (A. D.I. 4-

1)(“Extraction MSJ”), Ex. A.

       On July 3, 2018, Extraction and Elevation entered the Crude Oil Gathering and

Stabilization Agreement (the “Oil Agreement”). Extraction MSJ (A. D.I. 4-2), Ex. B.

       On July 3, 2018, Extraction and Elevation entered the Produced Water Commercial

Agreement (the “Water Agreement”). Extraction MSJ (A. D.I. 4-3), Ex. C.




                                             3
              Case 20-11548-CSS       Doc 832     Filed 10/14/20   Page 4 of 69




         The parties dispute whether the Gas Agreement, Oil Agreement, and Water

Agreement (collectively, the “Commercial Agreements”) create any covenants running

with the land. Complaint for Declaratory Judgment (A. D.I. 2) (“Extraction Complaint”) at p.

11–14.

                             PROCEDURAL BACKGROUND.

         On June 14, 2020, Extraction and its affiliates filed voluntary petitions for relief

under Chapter 11 of the Bankruptcy Code.

         On August 10, 2020, Extraction filed a motion in the underlying chapter 11 case

seeking the Court’s authorization of its rejection of the Commercial Agreements. Notice

of Rejection of Certain Executory Contracts and/or Unexpired Leases (D.I. 377) (“Motion to

Reject”) at p. 1.

         On September 4, 2020, Extraction filed the Complaint for Declaratory Judgment

(“Extraction Complaint”), seeking a declaration that the Commercial Agreements do not

create covenants that run with the land. Extraction Complaint (A. D.I. 2) at p. 11–14.

         On September 4, 2020, Extraction filed Plaintiff’s Motion for Summary Judgment (A.

D.I. 3) and Brief in Support of Plaintiff’s Motion for Summary Judgment (A. D.I. 4). On

September 10, 2020, Elevation filed the Defendant’s Motion for Summary Judgment (A. D.I.

11) and its Brief in Support of Defendant’s Cross-Motion for Summary Judgment (A. D.I. 12)

(“Elevation Cross-MSJ”). On September 23, 2020, Extraction filed Plaintiff’s Response in

Opposition to Defendant’s Cross-Motion for Summary Judgment (A. D.I. 25) (“Extraction

Response”). Also on September 23, 2020, Elevation filed Defendant’s Response to Plaintiff’s

Motion for Summary Judgment (A. D.I. 26) (“Elevation Response”). On September 28, 2020,

                                              4
             Case 20-11548-CSS         Doc 832      Filed 10/14/20    Page 5 of 69




Elevation filed Defendant’s Reply Brief in Support of its Cross-Motion for Summary Judgment

(A. D.I. 29) (“Elevation Reply”), and Extraction filed Plaintiff’s Reply in Support of Plaintiff’s

Motion for Summary Judgment (A. D.I. 30) (“Extraction’s Reply”). The Court heard oral

arguments on the summary judgment motions on September 30, 2020. The parties

submitted proposed findings of fact and conclusions of law on October 8, 2020.

       On September 10, 2020, Elevation filed its objection to the Motion to Reject.

Objection of Elevation Midstream, LLC and GSO EM Holdings LP to the Notice of Rejection of

Certain Executory Contracts and/or Unexpired Leases (D.I. 612) (“Elevation Objection”) at p. 1.

       As relevant to this adversary proceeding, Elevation’s Objection argued that the

Commercial Agreements created covenants running with the land, and, therefore, the

Court could not authorize Elevation’s rejection of the Commercial Agreements. Id. at p.

3.

       In the Extraction MSJ, Extraction seeks summary judgment on its claim for

declaratory judgment that the Commercial Agreements do not contain covenants

running with the land, in order to seek to reject them pursuant to 11 U.S.C. § 365(a). In

the Elevation Cross-MSJ, Elevation seeks summary judgment that the Commercial

Agreements contain covenants running with the land.

                                     GAS AGREEMENT

       Section 2.1 of the Gas Agreement states:

            Subject to the terms of this Agreement, and except as provided in
            Section 2.2, Producer, on its behalf and on behalf of its Affiliates, hereby
            commits and dedicates the Dedicated Interests (whether now owned or
            hereafter acquired) and the exclusive right to receive from Producer
            and its Affiliates at the Delivery Points all Gas therein and thereunder

                                                5
               Case 20-11548-CSS      Doc 832     Filed 10/14/20   Page 6 of 69




            and as may be produced therefrom to the performance of this
            Agreement (collectively, the “Dedication”) and agrees to connect all of
            Producer’s wells within the Dedicated Area to the Gathering and
            Compression System and deliver to Elevation at the Delivery Points
            one hundred percent (100%) of the Gas produced from the Dedicated
            Interests and from the Other Interests (“Producer’s Gas”) (collectively,
            the “Delivery Obligation”).
        Extraction MSJ (A. D.I. 4-1) at § 2.1.

        Extraction’s dedications and commitments were made “to the performance of th[e]

[Gas] Agreement . . . .” Id.

        The Delivery Obligation obligates Extraction to deliver “one hundred percent

(100%) of the Gas produced from the Dedicated Interests and from the Other Interests . .

. .” Id. at § 2.1.

        Section 2.2 of the Gas Agreement states:

             Producer reserves, excepts and excludes the following rights from
             Producer’s and its Affiliates’ commitment and dedication provided
             for in Section 2.1: (a) the right to pool, communitize or unitize all or
             part of the Dedicated Interests with other lands, leases and properties
             in the field in which the Dedicated Interests are located[.]
        Id. at § 2.2(a).

        Section 2.2(d) of the Gas Agreement states:

             [S]ubject to the terms of the Drilling Commitment, the right to operate
             the Dedicated Interests as Producer and its Affiliates deem advisable in
             their sole discretion, including the right, but never the obligation, to
             drill new wells, to repair and rework wells, to temporarily shut in wells,
             to renew or extend, in whole or in part, any oil and gas lease covering
             any of the Dedicated Interests, and to cease production from or
             abandon any well or surrender any such oil and gas lease, in whole or
             in part[.]
        Id. at § 2.2(d).




                                              6
            Case 20-11548-CSS      Doc 832       Filed 10/14/20    Page 7 of 69




      Section 2.3 of the Gas Agreement states, in relevant part:

           Producer agrees that any sale, assignment or pledge of all or any
           portion of the Dedicated Interests will be made expressly subject to
           this Agreement and will be sold, assigned or pledged in accordance
           with GTC Section XII. Producer may or its Affiliates may enter into
           any agreement pursuant to which any of the Dedicated Interests
           may be conveyed from Producer to a third party as part of an
           acreage swap (an “Acreage Swap Agreement”)[.]
      Id. at § 2.3.

      Section 2.4 of the Gas Agreement states:

           The Dedication and the Delivery Obligation, the grant of servitude
           hereinafter provided and other Property Rights and Producer’s
           covenants under Section 2.3, together with all other related
           commitments in this Agreement and the matters set forth in GTC
           Section XV(a), GTC Section XV(b) and GTC Section XV(c) are not
           merely contract rights but are covenants running with (and touching
           and concerning) all of the Dedicated Interests (including the underlying
           Gas, lands, leases and wells) and, in addition, are binding upon the
           successors and assigns of Dedicated Interests and/or Producer’s Gas.
           Producer acknowledges and agrees that the Dedication and Delivery
           Obligation made hereunder assigns and conveys to Elevation a
           servitude in the nature of a real covenant which touches and concerns
           the Dedicated Interests and are for the benefit of Elevation and its
           successors and permitted assigns, without which, Elevation would be
           unwilling to enter into or perform under this Agreement.
      Id. at § 2.4.

      The only covenants that the parties intended to run with the land were clearly and

expressly identified in the Gas Agreement. Id.

      Section 2.5 of the Gas Agreement states:

           Following the in-service date with respect to any Delivery Point,
           Elevation shall accept at such Delivery Point and gather and compress,
           including Stabilizer Gas, for redelivery in accordance with the terms of
           this Agreement, all Producer’s Gas delivered by Producer or its
           Affiliates at such Delivery Point other than the Gas described in Section
           4.5.
      Id. at § 2.5.

                                            7
               Case 20-11548-CSS        Doc 832     Filed 10/14/20     Page 8 of 69




          The Gas Agreement facilitates Elevation’s provision of gathering and processing

services to Extraction’s produced gas in exchange for a contractual fee. Id. (“Elevation

shall accept at such Delivery Point and gather and compress, including Stabilizer Gas, for

redelivery in accordance with the terms of this Agreement, all Producer’s Gas delivered

by Producer or its Affiliates at such Delivery Point other than the Gas described in Section

4.5.”).

          Section 2.6(b) of the Gas Agreement states, in relevant part:

               [After initiation of Curtailment], upon Producer’s written request,
               Elevation will permanently release from this Agreement that portion of
               the Dedicated Interests, Other Interests and Producer’s Gas that is
               adversely affected by the Curtailment upstream of the affected Delivery
               Point(s)[.]
          Id. at § 2.6(b).

          Section 3.1 of the Gas Agreement states, in relevant part:

               Subject to the terms and conditions of this Agreement, Elevation or one
               of its Contracting Party Affiliates will, at Elevation’s sole cost and
               expense, design, construct, own, operate, and maintain the Gathering
               and Compression System in order to gather and compress Producer’s
               Gas produced from Dedicated Interests, including all related
               appurtenances and facilities and any modifications, additions or
               extensions thereto sufficient to gather and compress the quantities of
               Producer’s Gas. Elevation or one of its Contracting Party Affiliates will
               also design, construct, own, operate, and maintain the Delivery Points
               initially identified in Exhibit B on the Gathering and Compression
               System (the “Initial Delivery Points”) according to the specifications set
               forth in Exhibit D. Elevation will use its reasonable commercial efforts
               to connect to the Initial Delivery Points listed in Exhibit B and achieve
               Substantial Completion by the Substantial Completion Date.
          Id. at § 3.1.

          Section 4.1 of the Gas Agreement states:

              The delivery points for all Producer’s Gas delivered by Producer under
              this Agreement will be at the locations where Producer’s Gas enters the

                                                8
           Case 20-11548-CSS       Doc 832     Filed 10/14/20    Page 9 of 69




           inlet flange of Elevation’s meter tubes/custody transfer meters located
           at the points identified on Exhibit B of this Agreement (the “Delivery
           Points”).
      Id. at § 4.1.

      Under the Gas Agreement, Elevation receives Extraction’s gas after it has been

produced and severed. Id.

      Section 4.3(a) of the Gas Agreement states:

           Producer will pay Elevation a Monthly fee for the services provided
           under this Agreement (the “Fee”) equal to the sum of (x) (1) the
           Broomfield rates multiplied by (2) the aggregate volume of Producer’s
           Gas in Mcfs (measured at the Delivery Points) from the Broomfield
           Dedicated Area during such Month and (y) (1) the Hawkeye Rates
           (together with the Broomfield Rates, the “Rates”) multiplied by (2) the
           aggregate volume of Producer’s Gas in Mcfs (measured at the Delivery
           Points) from the Hawkeye Dedicated Area during such Month. Except
           as expressly provided under this Agreement, the Fee shall be in full
           consideration of all services provided by Elevation to Producer under
           this Agreement.
      Id. at § 4.3(a).

      Section I(vv) of Exhibit A to the Gas Agreement states:

           “Dedicated Interests” means (i) Producer’s and/or its Affiliates’
           interests now held in lands, mineral interests, easements, leases, wells
           and Gas therein and thereunder, including the leases described on
           Exhibit C in the Dedicated Area, that are not subject to an Current
           Existing Dedication as of the Effective Date and operated by Producer
           or its Affiliates and (ii) Producer’s and/or its Affiliates’ interests
           hereafter acquired during the term of this Agreement in lands, minerals
           interests, easements, leases, wells and Gas therein and thereunder in
           the Dedicated Area that are operated by Producer or its Affiliates and
           not subject to an existing conflicting dedication or commitment as of
           the date acquired.
      Id. at (Ex. A) § I(vv).

      Section I(aaa) of Exhibit A to the Gas Agreement states:

          “Drilling Commitment” means the multi-well drilling plan set forth in
          Exhibit F, which specifies the minimum number of Commitment Wells

                                           9
    Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 10 of 69




    to be Drilled, Completed and Equipped by Producer and its Affiliates
    pursuant to GTC Section XV(c).
Id at (Ex. A) § I(aaa).

Section I(zzzz) of Exhibit A to the Gas Agreement states:

     “Other Interests” means all interests of parties other than Producer and
     its Affiliates in the Dedicated Area, when such other-party interests are
     represented and controlled by Producer or in respect of which it has the
     right to market or otherwise deal with their Gas, including working
     interests, royalty interests, overriding royalty interests, net profits
     interests or other interests in Gas, but excludes any interests for which
     a party has exercised its take-in-kind rights under its agreement with
     Producer.
Id. at (Ex. A) § I(zzzz).

Section XII of Exhibit A to the Gas Agreement states:

     This Agreement will be binding upon and inure to the benefit of the
     Parties and their respective successors and assigns. Except for transfers
     and assignments to a Party’s Contracting Party Affiliate ((i) for which
     the assigning Party shall remain liable for all obligations under this
     Agreement, and (ii) which shall require notice by the assigning Party,
     but no consent from the other Party), this Agreement (including the
     Drilling Commitment) may not be transferred or assigned, in whole or
     in part, by either Party without the prior written consent of the other
     Party, which consent will not be unreasonably withheld, conditioned
     or delayed; provided that a request for credit support associated with the
     obligations under this Agreement shall not be considered an
     unreasonable condition to a transfer or assignment. Any assignment is
     a violation of the foregoing shall be void ab initio. Additionally, any
     assignee of either Party’s interest in this Agreement shall provide to the
     non-assigning Party, in a form reasonably acceptable to such non-
     assigning Party, a ratification of this Agreement (and related
     Memorandum of Agreement) whereby such assignee ratifies and
     assumes the obligations of the assigning Party, including with respect
     to the Property Rights.
Id. at (Ex. A) § XII.

Section XVI(d)(i) of Exhibit A to the Gas Agreement states:

    Producer hereby grants to Elevation, without warranty of title, either
    express or implied, to the extent that it may lawfully and is

                                      10
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 11 of 69




            contractually permitted to do so without the incurrence of additional
            expense, a non-exclusive easement and right of way upon all lands
            covered by the Dedicated Area for the purpose of constructing,
            operating, repairing, replacing, maintaining, and removing
            measurement facilities for the Delivery Points[.]
       Id. at (Ex. A) § XVI(d)(i).

       Extraction granted non-exclusive easements and rights-of-way upon lands in the

Dedicated Area to the extent it possessed the ability to lawfully and contractually do so.

Id. (granting “to Elevation, without warranty of title . . . to the extent that it may lawfully

and is contractually permitted to do so without the incurrence of additional expense, a

non-exclusive easement and right of way upon all lands covered by the Dedicated Area”

for the construction, operation, and maintenance of Elevation’s facilities).

       Exhibit F to the Gas Agreement states:

            Producer and its Affiliates hereby agree to Drill, Complete and
            Equip, in the aggregate, a number of Broomfield Gross Qualified
            Wells and Hawkeye Gross Qualified Wells that equals or exceeds the
            applicable minimum number of Broomfield Gross Qualified Wells
            and Hawkeye Gross Qualified Wells set forth below on or before the
            applicable Well Commitment Deadline[.]
       Id. at (Ex. F).

       The Drilling Commitment requires Extraction to drill a certain number of wells

into its mineral estates across particular lands within a certain timeframe. Id.

                                    OIL AGREEMENT.

       Section 2.1 of the Oil Agreement states:

           Subject to the terms of this Agreement, and except as provided in
           Section 2.2, Producer, on its behalf and on behalf of its Affiliates, hereby
           commits and dedicates the Dedicated Interests (whether now owned or
           hereafter acquired) and the exclusive right to receive from Producer
           and its Affiliates at the Delivery Points all Crude Oil therein and
           thereunder and as may be produced therefrom to the performance of

                                              11
              Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 12 of 69




            this Agreement (collectively, the “Dedication”) and agrees to connect
            all of Producer’s wells within the Dedicated Area to the Gathering and
            Stabilization System and deliver to Elevation at the Delivery Points one
            hundred percent (100%) of the Crude Oil produced from the Dedicated
            Interests and from the Other Interests (“Producer’s Crude Oil”)
            (collectively, the “Delivery Obligation”).
        Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.1

        Extraction’s dedications and commitments were made “to the performance of th[e]

[Oil] Agreement . . . .” Id.

        The Delivery Obligation obligates Extraction to deliver “one hundred percent

(100%) of the Crude Oil produced from the Dedicated Interests and from the Other

Interests . . . .” Id.

        Section 2.2 of the Oil Agreement states:

             Producer reserves, excepts and excludes the following rights from
             Producer’s and its Affiliates’ commitment and dedication provided for
             in Section 2.1: (a) the right to pool, communitize or unitize all or part of
             the Dedicated Interests with other lands, leases and properties in the
             field in which the Dedicated Interests are located[.]
        Id. at § 2.2(a).

        Section 2.2(b) of the Oil Agreement states:

             [S]ubject to the terms of the Drilling Commitment, the right to operate
             the Dedicated Interests as Producer and its Affiliates deem advisable in
             their sole discretion, including the right, but never the obligation, to
             drill new wells, to repair and rework wells, to temporarily shut in wells,
             to renew or extend, in whole or in part, any oil and gas lease covering
             any of the Dedicated Interests, and to cease production from or
             abandon any well or surrender any such oil and gas lease, in whole or
             in part[.]
        Id. at § 2.2(b).

        Section 2.3 of the Oil Agreement states, in relevant part:

             Producer agrees that any sale, assignment or pledge of all or any
             portion of the Dedicated Interests will be made expressly subject to this

                                               12
           Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 13 of 69




           Agreement and will be sold, assigned or pledged in accordance with
           GTC Section XII. Producer may or its Affiliates may enter into any
           agreement pursuant to which nay of the Dedicated Interests may be
           conveyed from Producer to a third party as part of an acreage swap (an
           “Acreage Swap Agreement”)[.]
      Id. at § 2.3.

      Section 2.4 of the Oil Agreement states:

           The Dedication and the Delivery Obligation, the grant of servitude
           hereinafter provided and other Property Rights and Producer’s
           covenants under Section 2.3, together with all other related
           commitments in this Agreement and the matters set forth in GTC
           Section XV(a), GTC Section XV(b) and GTC Section XV(c) are not
           merely contract rights but are covenants running with (and touching
           and concerning) all of the Dedicated Interests (including the underlying
           Crude Oil, lands, leases and wells) and, in addition, are binding upon
           the successors and assigns of Dedicated Interests and/or Producer’s
           Crude Oil. Producer acknowledges and agrees that the Dedication and
           Delivery Obligation made hereunder assigns and conveys to Elevation
           a servitude in the nature of a real covenant which touches and concerns
           the Dedicated Interests and are for the benefit of Elevation and its
           successors and permitted assigns, without which, Elevation would be
           unwilling to enter into or perform under this Agreement.
      Id. at § 2.4.

      The only covenants that the parties intended to run with the land were clearly and

expressly identified in the Oil Agreement. Id.

      Section 2.5 of the Oil Agreement states:

           Following the in-service date with respect to any Delivery Point,
           Elevation shall accept at such Delivery Point and gather and stabilize
           for redelivery in accordance with the terms of this Agreement, all
           Producer’s Crude Oil delivered by Producer or its Affiliates at such
           Delivery Point other than the Crude Oil described in Section 4.5.
      Id. at § 2.5.

      The Oil Agreement’s purpose was the facilitation of Elevation’s provision of

services to Extraction’s produced oil in exchange for a contractual fee. Id. (“Elevation


                                           13
           Case 20-11548-CSS        Doc 832      Filed 10/14/20     Page 14 of 69




shall accept at such Delivery Point and gather and stabilize for redelivery in accordance

with the terms of this Agreement, all Producer’s Crude Oil delivered by Producer or its

Affiliates at such Delivery Point other than the Crude Oil described in Section 4.5.”).

       Section 2.6(b) of the Oil Agreement states, in relevant part:

            [After initiation of Curtailment], upon Producer’s written request,
            Elevation will permanently release from this Agreement that portion of
            the Dedicated Interests, Other Interests and Producer’s Crude Oil that
            is adversely affected by the Curtailment upstream of the affected
            Delivery Point(s)[.]
       Id. at § 2.6(b).

       Section 3.1 of the Oil Agreement states, in relevant part:

            Subject to the terms and conditions of this Agreement, Elevation or one
            of its Contracting Party Affiliates will, at Elevation’s sole cost and
            expense, design, construct, own, operate, and maintain the Gathering
            and Stabilization System in order to gather and compress Producer’s
            Crude Oil produced from Dedicated Interests, including all related
            appurtenances and facilities and any modifications, additions or
            extensions thereto sufficient to gather and stabilize the quantities of
            Producer’s Crude Oil. Elevation or one of its Contracting Party
            Affiliates will also design, construct, own, operate, and maintain the
            Delivery Points initially identified in Exhibit B on the Gathering and
            Stabilization System (the “Initial Delivery Points”) according to the
            specifications set forth in Exhibit D. Elevation will use its reasonable
            commercial efforts to connect to the Initial Delivery Points listed in
            Exhibit B and achieve Substantial Completion by the Substantial
            Completion Date.
       Id. at § 3.1.

       Section 4.1 of the Oil Agreement states:

            The delivery points for all Producer’s Crude Oil delivered by Producer
            under this Agreement will be at the locations where Producer’s Crude
            Oil enters the inlet flange of Elevation’s meter tubes/custody transfer
            meters located at the points identified on Exhibit B of this Agreement
            (the “Delivery Points”).
       Id. at § 4.1.


                                            14
          Case 20-11548-CSS        Doc 832      Filed 10/14/20   Page 15 of 69




      Under the Oil Agreement, Elevation receives Extraction’s crude oil after it has been

produced and severed. Id.

      Section 4.3(a) of the Oil Agreement states:

           Producer will pay Elevation a Monthly fee for the services provided
           under this Agreement (the “Fee”) equal to the sum of (x) (1) the
           Broomfield rates multiplied by (2) the aggregate volume of Producer’s
           Crude Oil in Barrels (measured at the Delivery Points) from the
           Broomfield Dedicated Area during such Month and (y) (1) the
           Hawkeye Rates (together with the Broomfield Rates, the “Rates”)
           multiplied by (2) the aggregate volume of Producer’s Crude Oil in
           Barrels (measured at the Delivery Points) from the Hawkeye Dedicated
           Area during such Month. Except as expressly provided under this
           Agreement, the Fee shall be in full consideration of all services
           provided by Elevation to Producer under this Agreement.
      Id. at § 4.3(a).

      Section I(ss) of Exhibit A to the Oil Agreement states:

           “Dedicated Interests” means (i) Producer’s and/or its Affiliates’
           interests now held in lands, mineral interests, easements, leases, wells
           and Crude Oil therein and thereunder, including the leases described
           on Exhibit C in the Dedicated Area, that are not subject to an Current
           Existing Dedication as of the Effective Date and operated by Producer
           or its Affiliates and (ii) Producer’s and/or its Affiliates’ interests
           hereafter acquired during the term of this Agreement in lands, minerals
           interests, easements, leases, wells and Crude Oil therein and
           thereunder in the Dedicated Area that are operated by Producer or its
           Affiliates and not subject to an existing conflicting dedication or
           commitment as of the date acquired.
      Id. at § I(ss).

      Section I(xx) of Exhibit A to the Oil Agreement states:

           “Drilling Commitment” means the multi-well drilling plan set forth in
           Exhibit F, which specifies the minimum number of Commitment Wells
           to be Drilled, Completed and Equipped by Producer and its Affiliates
           pursuant to GTC Section XV(c).
      Id. at (Ex. A) § I(xx).




                                           15
    Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 16 of 69




Section I(uuuu) of Exhibit A to the Oil Agreement states:

     “Other Interests” means all interests of parties other than Producer and
     its Affiliates in the Dedicated Area, when such other-party interests are
     represented and controlled by Producer or in respect of which it has the
     right to market or otherwise deal with their Crude Oil, including
     working interests, royalty interests, overriding royalty interests, net
     profits interests or other interests in Crude Oil, but excludes any
     interests for which a party has exercised its take-in-kind rights under
     its agreement with Producer.
Id. at (Ex. A) § I(uuuu).

Section XII of Exhibit A to the Oil Agreement states:

     This Agreement will be binding upon and inure to the benefit of the
     Parties and their respective successors and assigns. Except for transfers
     and assignments to a Party’s Contracting Party Affiliate ((i) for which
     the assigning Party shall remain liable for all obligations under this
     Agreement, and (ii) which shall require notice by the assigning Party,
     but no consent from the other Party), this Agreement (including the
     Drilling Commitment) may not be transferred or assigned, in whole or
     in part, by either Party without the prior written consent of the other
     Party, which consent will not be unreasonably withheld, conditioned
     or delayed; provided that a request for credit support associated with the
     obligations under this Agreement shall not be considered an
     unreasonable condition to a transfer or assignment. Any assignment is
     a violation of the foregoing shall be void ab initio. Additionally, any
     assignee of either Party’s interest in this Agreement shall provide to the
     non-assigning Party, in a form reasonably acceptable to such non-
     assigning Party, a ratification of this Agreement (and related
     Memorandum of Agreement) whereby such assignee ratifies and
     assumes the obligations of the assigning Party, including with respect
     to the Property Rights.
Id. at (Ex. A) § XII.

Section XVI(d)(i) of Exhibit A to the Oil Agreement states:

    Producer hereby grants to Elevation, without warranty of title, either
    express or implied, to the extent that it may lawfully and is
    contractually permitted to do so without the incurrence of additional
    expense, a non-exclusive easement and right of way upon all lands
    covered by the Dedicated Area for the purpose of constructing,


                                      16
               Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 17 of 69




             operating, repairing, replacing, maintaining,               and    removing
             measurement facilities for the Delivery Points[.]
        Id. at (Ex. A) § XVI(d)(i).

        Extraction granted non-exclusive easements and rights-of-way upon lands in the

Dedicated Area to the extent it possessed the ability to lawfully and contractually do so.

Id. at (Ex. A) § XVI(d) (granting “to Elevation, without warranty of title . . . to the extent

that it may lawfully and is contractually permitted to do so without the incurrence of

additional expense, a non-exclusive easement and right of way upon all lands covered by

the Dedicated Area” for the construction, operation, and maintenance of Elevation’s

facilities).

        Exhibit F to the Oil Agreement states:

             Producer and its Affiliates hereby agree to Drill, Complete and
             Equip, in the aggregate, a number of Broomfield Gross Qualified
             Wells and Hawkeye Gross Qualified Wells that equals or exceeds the
             applicable minimum number of Broomfield Gross Qualified Wells
             and Hawkeye Gross Qualified Wells set forth below on or before the
             applicable Well Commitment Deadline[.]
        Id. at (Ex. F).

        The Drilling Commitment requires Extraction to drill a certain number of wells

into its mineral estates across particular lands within a certain timeframe. Id.

                                     WATER AGREEMENT.

        Section 2.1 of the Water Agreement states:

               Subject to the terms of this Agreement, and except as provided in
               Section 2.2, Producer, on its behalf and on behalf of its Affiliates, hereby
               commits and dedicates the Dedicated Interests (whether now owned or
               hereafter acquired) and the exclusive right to receive from Producer
               and its Affiliates at the Delivery Points all Water therein and thereunder
               and as may be produced therefrom to the performance of this
               Agreement (collectively, the “Dedication”) and agrees to connect all of

                                                 17
               Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 18 of 69




            Producer’s wells within the Dedicated Area to the Gathering System
            and deliver to Elevation at the Delivery Points one hundred percent
            (100%) of the Water produced from the Dedicated Interests and from
            the Other Interests (“Producer’s Water”) (collectively, the “Delivery
            Obligation”).
        Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1

        Extraction’s dedications and commitments were made “to the performance of th[e]

[Water] Agreement . . . .” Id.

        The Delivery Obligation was an agreement to deliver “one hundred percent

(100%) of the Water produced from the Dedicated Interests and from the Other Interests

. . . .” Id. at § 2.1.

        Section 2.2 of the Water Agreement states:

             Producer reserves, excepts and excludes the following rights from
             Producer’s and its Affiliates’ commitment and dedication provided for
             in Section 2.1: (a) the right to pool, communitize or unitize all or part of
             the Dedicated Interests with other lands, leases and properties in the
             field in which the Dedicated Interests are located[.]
        Id. at § 2.2(a).

        Section 2.2(b) of the Water Agreement states:

             [S]ubject to the terms of the Drilling Commitment, the right to operate
             the Dedicated Interests as Producer and its Affiliates deem advisable in
             their sole discretion, including the right, but never the obligation, to
             drill new wells, to repair and rework wells, to temporarily shut in wells,
             to renew or extend, in whole or in part, any oil and gas lease covering
             any of the Dedicated Interests, and to cease production from or
             abandon any well or surrender any such oil and gas lease, in whole or
             in part[.]
        Id. at § 2.2(b).

        Section 2.3 of the Water Agreement states, in relevant part:

              Producer agrees that any sale, assignment or pledge of all or any
              portion of the Dedicated Interests will be made expressly subject to this
              Agreement and will be sold, assigned or pledged in accordance with

                                               18
           Case 20-11548-CSS       Doc 832      Filed 10/14/20   Page 19 of 69




           GTC Section XII. Producer may or its Affiliates may enter into any
           agreement pursuant to which any of the Dedicated Interests may be
           conveyed from Producer to a third party as part of an acreage swap (an
           “Acreage Swap Agreement”)[.]
      Id. at § 2.3.

      Section 2.4 of the Water Agreement states:

           The Dedication and the Delivery Obligation, the grant of servitude
           hereinafter provided and other Property Rights and Producer’s
           covenants under Section 2.3, together with all other related
           commitments in this Agreement and the matters set forth in GTC
           Section XV(a), GTC Section XV(b) and GTC Section XV(c) are not
           merely contract rights but are covenants running with (and touching
           and concerning) all of the Dedicated Interests (including the underlying
           Gas, lands, leases and wells) and, in addition, are binding upon the
           successors and assigns of Dedicated Interests and/or Producer’s Water.
           Producer acknowledges and agrees that the Dedication and Delivery
           Obligation made hereunder assigns and conveys to Elevation a
           servitude in the nature of a real covenant which touches and concerns
           the Dedicated Interests and are for the benefit of Elevation and its
           successors and permitted assigns, without which, Elevation would be
           unwilling to enter into or perform under this Agreement.
      Id. at § 2.4.

      The only covenants that the parties intended to run with the land were clearly and

expressly identified in the Water Agreement. Id.

      Section 2.5 of the Water Agreement states:

           Following the in-service date with respect to any Delivery Point,
           Elevation shall accept at such Delivery Point and gather for redelivery
           in accordance with the terms of this Agreement, all Producer’s Water
           delivered by Producer or its Affiliates at such Delivery Point. Other
           than normal loss of volumes of Water incident to transportation.
      Id. at § 2.5.

      The Water Agreement’s purpose was the facilitation of Elevation’s provision of

services to Extraction’s produced oil in exchange for a contractual fee. Id. (“Elevation

shall accept at such Delivery Point and gather for redelivery in accordance with the terms

                                           19
           Case 20-11548-CSS       Doc 832      Filed 10/14/20   Page 20 of 69




of this Agreement, all Producer’s Water delivered by Producer or its Affiliates at such

Delivery Point. Other than normal loss of volumes of Water incident to transportation.”).

      Section 2.6(b) of the Water Agreement states, in relevant part:

           [After initiation of Curtailment], upon Producer’s written request,
           Elevation will permanently release from this Agreement that portion of
           the Dedicated Interests, Other Interests and Producer’s Water that is
           adversely affected by the Curtailment upstream of the affected Delivery
           Point(s)[.]
      Id. at § 2.6(b).

      Section 3.1 of the Water Agreement states, in relevant part:

           Subject to the terms and conditions of this Agreement, Elevation or one
           of its Contracting Party Affiliates will, at Elevation’s sole cost and
           expense, design, construct, own, operate, and maintain the Gathering
           System in order to gather and compress Producer’s Water produced
           from Dedicated Interests, including all related appurtenances and
           facilities and any modifications, additions or extensions thereto
           sufficient to gather the quantities of Producer’s Water. Elevation or one
           of its Contracting Party Affiliates will also design, construct, own,
           operate, and maintain the Delivery Points initially identified in Exhibit
           B on the Gathering System (the “Initial Delivery Points”) according to
           the specifications set forth in Exhibit D. Elevation will use its
           reasonable commercial efforts to connect to the Initial Delivery Points
           listed in Exhibit B and achieve Substantial Completion by the
           Substantial Completion Date.
      Id. at § 3.1.

      Section 4.1 of the Water Agreement states:

           The delivery points for all Producer’s Water delivered by Producer
           under this Agreement will be at the locations where Producer’s Water
           enters the inlet flange of Elevation’s meter tubes/custody transfer
           meters located at the points identified on Exhibit B of this Agreement
           (the “Delivery Points”).
      Id. at § 4.1.

      Under the Water Agreement, Elevation receives Extraction’s water after it has been

produced and reduced to possession. Id.

                                           20
    Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 21 of 69




Section 4.3(a) of the Water Agreement states:

     Subject to GTC Section V(a), Producer will pay Elevation a Monthly fee
     for the services provided under this Agreement (the “Fee”) equal to the
     sum of (x) (1) the Broomfield rates multiplied by (2) the aggregate
     volume of Producer’s Water in Barrels (measured at the Delivery
     Points) from the Broomfield Dedicated Area during such Month and
     (y) (1) the Hawkeye Rates (together with the Broomfield Rates, the
     “Rates”) multiplied by (2) the aggregate volume of Producer’s Water in
     Barrels (measured at the Delivery Points) from the Hawkeye Dedicated
     Area during such Month. Except as expressly provided under this
     Agreement, the Fee shall be in full consideration of all services
     provided by Elevation to Producer under this Agreement.
Id. at § 4.3(a).

Section I(qq) of Exhibit A to the Water Agreement states:

     “Dedicated Interests” means (i) Producer’s and/or its Affiliates’
     interests now held in lands, mineral interests, easements, leases, wells
     and Water therein and thereunder, including the leases described on
     Exhibit C in the Dedicated Area, that are not subject to an Current
     Existing Dedication as of the Effective Date and operated by Producer
     or its Affiliates and (ii) Producer’s and/or its Affiliates’ interests
     hereafter acquired during the term of this Agreement in lands, minerals
     interests, easements, leases, wells and Water therein and thereunder in
     the Dedicated Area that are operated by Producer or its Affiliates and
     not subject to an existing conflicting dedication or commitment as of
     the date acquired.
Id. at (Ex. A) § I(qq).

Section I(vv) of Exhibit A to the Water Agreement states:

     “Drilling Commitment” means the multi-well drilling plan set forth in
     Exhibit F, which specifies the minimum number of Commitment Wells
     to be Drilled, Completed and Equipped by Producer and its Affiliates
     pursuant to GTC Section XV(c).
Id. at (Ex. A) § I(vv).

Section I(rrrr) of Exhibit A to the Water Agreement states:

    “Other Interests” means all interests of parties other than Producer and
    its Affiliates in the Dedicated Area, when such other-party interests are
    represented and controlled by Producer or in respect of which it has the

                                     21
    Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 22 of 69




     right to market or otherwise deal with their Water, including working
     interests, royalty interests, overriding royalty interests, net profits
     interests or other interests in Water, but excludes any interests for
     which a party has exercised its take-in-kind rights under its agreement
     with Producer.
Id. at (Ex. A) § I(rrrr).

Section XII of Exhibit A to the Water Agreement states:

     This Agreement will be binding upon and inure to the benefit of the
     Parties and their respective successors and assigns. Except for transfers
     and assignments to a Party’s Contracting Party Affiliate ((i) for which
     the assigning Party shall remain liable for all obligations under this
     Agreement, and (ii) which shall require notice by the assigning Party,
     but no consent from the other Party), this Agreement (including the
     Drilling Commitment) may not be transferred or assigned, in whole or
     in part, by either Party without the prior written consent of the other
     Party, which consent will not be unreasonably withheld, conditioned
     or delayed; provided that a request for credit support associated with the
     obligations under this Agreement shall not be considered an
     unreasonable condition to a transfer or assignment. Any assignment is
     a violation of the foregoing shall be void ab initio. Additionally, any
     assignee of either Party’s interest in this Agreement shall provide to the
     non-assigning Party, in a form reasonably acceptable to such non-
     assigning Party, a ratification of this Agreement (and related
     Memorandum of Agreement) whereby such assignee ratifies and
     assumes the obligations of the assigning Party, including with respect
     to the Property Rights.
Id. at (Ex. A) § XII.

Section XVI(d)(i) of Exhibit A to the Water Agreement:

     Producer hereby grants to Elevation, without warranty of title, either
     express or implied, to the extent that it may lawfully and is
     contractually permitted to do so without the incurrence of additional
     expense, a non-exclusive easement and right of way upon all lands
     covered by the Dedicated Area for the purpose of constructing,
     operating, repairing, replacing, maintaining, and removing
     measurement facilities for the Delivery Points[.]
Id. at (Ex. A) § XVI(d)(i).




                                      22
               Case 20-11548-CSS     Doc 832      Filed 10/14/20   Page 23 of 69




        Extraction granted non-exclusive easements and rights-of-way upon land in the

Dedicated Area to the extent it possessed the ability to lawfully and contractually do so.

Id. at (Ex. A) § XVI(d) (granting “to Elevation, without warranty of title . . . to the extent

that it may lawfully and is contractually permitted to do so without the incurrence of

additional expense, a non-exclusive easement and right of way upon all lands covered by

the Dedicated Area” for the construction, operation, and maintenance of Elevation’s

facilities).

        Exhibit F to the Water Agreement states:

             Producer and its Affiliates hereby agree to Drill, Complete and
             Equip, in the aggregate, a number of Broomfield Gross Qualified
             Wells and Hawkeye Gross Qualified Wells that equals or exceeds the
             applicable minimum number of Broomfield Gross Qualified Wells
             and Hawkeye Gross Qualified Wells set forth below on or before the
             applicable Well Commitment Deadline[.]
        Id. at (Ex. F).

        The Drilling Commitment requires Extraction to drill a certain number of wells

into its mineral estates across particular lands within a certain timeframe. Id.

                             REAL PROPERTY LOCATION

        The real property implicated under the Commercial Agreements is located in

Colorado. Extraction MSJ (A. D.I. 4-1), Ex. A at Recital 1 (reciting the location of

Extraction’s lands in Colorado); Extraction MSJ (A. D.I. 4-2), Ex. B at Recital 1 (same); Id.

at Recital 1 (same).

                             RATIFICATION AGREEMENT

        On July 3, 2018, the parties entered the Ratification Agreement. Extraction MSJ (A.

D.I. 4-4), Ex. D.


                                             23
           Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 24 of 69




      The parties “desire[d] to enter into [the] [Ratification] Agreement to clarify certain

responsibilities and obligations” respecting the Commercial Agreements. Id. at Recital 2.

      Section 2(a) of the Ratification Agreement states:

           The Ratifying Parties hereby ratify and confirm the dedication of all of
           their interests in (i) the Dedicated Interests and other Property Rights
           and Other Interests and (ii) the dedicated Gas, Crude Oil and Water, as
           the case may be, under the Commercial Agreements to the extent
           provided for in the Commercial Agreements (including with respect to
           any after acquired interests) and agree that such interests will be
           dedicated to Elevation and to the performance of the Commercial
           Agreements, subject to the terms in the Commercial Agreements.
      Id. at § 2(a).

      In the Ratification Agreement, the parties ratified and confirmed the dedication.
Id.

      Section 2(b) of the Ratification Agreement states:

           The Dedication and the Delivery Obligation, the grant of servitude
           provided and other Property Rights and Producer’s covenants under
           Section 2.3 of each of the Commercial Agreements, together with all
           other related commitments in the Commercial Agreements and the
           matters set forth in GTC Section XV(a), GTC Section XV(b) and GTC
           Section XV(c) of each of the Commercial Agreements are not merely
           contract rights but are covenants running with (and touching and
           concerning) all of the Dedicated Interests (including the underlying
           Gas, Crude Oil, Water, lands, leases and wells) and, in addition, are
           binding upon the successors and assigns of Dedicated Interests and/or
           the undersigned’s Gas, Crude Oil and Water, as the case may be. The
           undersigned acknowledges and agrees that the Dedication and
           Delivery Obligation made hereunder and under the Commercial
           Agreement [sic] assigns and conveys to Elevation a servitude in the
           nature of a real covenant which touches and concerns the Dedicated
           Interests and are for the benefit of Elevation and its successors and
           permitted assigns, without which, Elevation would be unwilling to
           enter into or perform under the Commercial Agreements.
      Id. at § 2(b).




                                            24
              Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 25 of 69




        Section 2(b) of the Ratification Agreement is a nearly identical provision to the

corresponding provisions in each of the Commercial Agreements. Id.

        The Ratification Agreement was “executed solely for the purpose of the ratification

contemplated [t]herein and shall not amend or modify the Commercial Agreements in

any way. In the event of a conflict between this this [sic] [Ratification] Agreement and

the Commercial Agreements, the Commercial Agreements shall govern in all respects.”

Id. at § 5.

                                CONCLUSIONS OF LAW

                                      JURISDICTION

        The Court has jurisdiction over this matter. 28 U.S.C. §§ 157, 1334.

        The parties agree the Court has jurisdiction. Elevation Answer (A. D.I. 10) at p. 3.

                              DECLARATORY JUDGMENT

        Declaratory judgment is appropriate because there is an actual controversy

between the parties: Extraction and Elevation dispute whether the Commercial

Agreements create any covenants running with the land in the context of Extraction’s

rejection of the Commercial Agreements. 28 U.S.C § 2201(a) (“In a case of actual

controversy within its jurisdiction . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested

party seeking such declaration, whether or not further relief is or could be sought.”).

        In its objection to Extraction’s rejection motion, Elevation argued that Extraction’s

request to reject the Commercial Agreements was improper because the contracts created

covenants running with the land. Elevation Objection (D.I. 612) at p. 3.


                                              25
            Case 20-11548-CSS        Doc 832      Filed 10/14/20   Page 26 of 69




       In the adversary proceeding, Elevation also argued that the Commercial

Agreements created covenants running with the land. Elevation Answer (A. D.I. 10) at p.

22 (arguing Extraction is not entitled to declaratory judgment because the contracts

created covenants running with the land).

       Extraction argues the Commercial Agreements did not create covenants running

with the land. Extraction Complaint (A. D.I. 2) at p. 11–16.

       There is a justiciable controversy because the parties dispute the nature of their

rights and obligations under the Commercial Agreements. 28 U.S.C. § 2201(a).

                                    CHOICE OF LAW

       Colorado law governs the substantive real property questions in this case. Wolf v.

Burke, 32 P. 427, 429 (Colo. 1893) (“[T]he rights and titles to real property are governed by

the law of the situs . . . .”); United States v. Novotny, 184 F. Supp. 2d 1071, 1087 (D. Colo.

2001) (“Colorado law applies to issues relating to the conveyance and ownership of real

property located within Colorado.”) (citation simplified).

                                SUMMARY JUDGMENT

       Summary judgment is appropriate when there are no genuine issues of material

fact. Fed. R. Civ. P. 56(a) (noting the “[C]ourt shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law”); Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)

(“The Federal Rules of Civil Procedure have for almost 50 years authorized motions for

summary judgment upon proper showings of the lack of a genuine, triable issue of

material fact.”); Tamarind Resort Associates v. Gov’t of Virgin Islands, 138 F.3d 107, 110 (3d


                                             26
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 27 of 69




Cir. 1998) (“[I]t is a fundamental principle of contract law that ‘disputes involving the

interpretation of unambiguous contracts are resolvable as a matter of law, and are,

therefore, appropriate cases for summary judgment.’”).

        Elevation agrees that the covenant running with the land question raised in this

adversary proceeding is resolvable as a matter of law. Elevation Cross-MSJ (A. D.I. 12) at

p. 6.

        Any ambiguity concerning whether the terms of the Commercial Agreements

created covenants running with the land would be resolved in favor of the unrestricted

use of the land. B.B. & C. P’ship v. Edelweiss Condo. Ass’n, 218 P.3d 310, 315 (Colo. 2009)

(“When the covenant is unclear, courts resolve all doubts against the restriction and in

favor of free and unrestricted use of property.”).

        The Commercial Agreements’ terms are unambiguous. Am. Family Mut. Ins. Co. v.

Hansen, 375 P.3d 115, 120 (Colo. 2016) (“A contractual term is ambiguous ‘if it is

susceptible on its face to more than one reasonable interpretation.’”).

        The Court may resolve the question of whether the Commercial Agreements

created a covenant running with the land as a matter of law. Holiday Acres Prop. Owners

Ass’n, Inc. v. Wise, 998 P.2d 1106, 1108 (Colo. App. 2000), as modified on denial of reh’g (July

6, 2000) (noting the “[i]nterpretation and construction of covenants is a question of law”);

Pulte Home Corp., v. Countryside Cmty. Ass’n, Inc., 382 P.3d 821, 826 (Colo. 2016)

(“Covenants and other recorded instruments, like contracts, should be construed as a

whole ‘seeking to harmonize and give effect to all provisions so that none will be

rendered meaningless.’”).

                                              27
            Case 20-11548-CSS         Doc 832     Filed 10/14/20   Page 28 of 69




                       COVENANTS RUNNING WITH THE LAND

       The Commercial Agreements’ terms unambiguously do not create covenants

running with the land. Extraction MSJ (A. D.I. 4-1), Ex. A; Extraction MSJ (A. D.I. 4-2), Ex.

B; Extraction MSJ (A. D.I. 4-3), Ex. C.

       Colorado law disfavors the creation of covenants running with the land as a

derogation of the common law’s preference for the free alienability of land. Nelson v. Farr,

354 P.2d 163, 166 (Colo. 1960) (“[A]s a fundamental principle of law of real property,

restrictions on the alienation and use of land are not favored, and all doubt should be

resolved in favor of the free use of property . . . . ‘Restrictions on the use of property,

being in derogation of the fee conveyed, will not be extended by implication to include

anything not clearly expressed.’”).

       To create a covenant running with the land, the parties must intend to create a

covenant running with the land and the covenant must touch and concern the land with

which it runs. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (concerning intent

and touch and concern).

       In addition, to create a covenant running with the land, there must also be privity

of estate between the original covenanting parties at the time of the covenant’s creation.

Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (requiring privity of estate between the

covenanting parties); Farmers’ High Line Canal & Reservoir Co. v. New Hampshire Real Estate

Co., 92 P. 290, 293 (Colo. 1907) (same); Hottell v. Farmers’ Protective Ass’n, 53 P. 327, 330

(Colo. 1898) (same).




                                             28
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 29 of 69




       Failure to satisfy any one of the elements needed to create a covenant running with

the land means that a covenant cannot run with the land as a matter of law. See Cloud v.

Ass’n of Owners, 857 P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to make a

covenant run with the land, the covenant must still ‘touch and concern’ the land, that is,

it must closely relate to the land, its use, or its enjoyment.”).

       Contracting parties cannot create covenants running with the land by agreement

alone; party intent is necessary for a covenant to run with the land, but such intent is not

sufficient. Cloud 857 P.2d at 440 (“Even if there is an intent to make a covenant run with

the land, the covenant must still ‘touch and concern’ the land, that is, it must closely relate

to the land, its use, or its enjoyment.”); Lookout Mountain Paradise Hills Homeowners’ Ass’n

v. Viewpoint Assocs., 867 P.2d 70, 74 (Colo. App. 1993) (“In order for a covenant to run

with the land, not only must the parties to the covenant intend that it do so . . . but the

covenant must ‘touch and concern’ the land.”).

       The Court conducts a covenant-by-covenant analysis regarding whether each

covenant runs with the land. In order to run with the land, each covenant must meet the

elements required of real covenants. That one covenant meets these elements and runs

with the land does not mean that all covenants contained in the contract run with the

land, even if they do not themselves meet each of the elements. MidCities Metro. Dist. No.

1 v. U.S. Bank Nat. Ass’n, 12-CV-03322-LTB, 2013 WL 3200088, at *1 (D. Colo. June 24, 2013)

(concluding that one covenant in a deed did not run with the land despite the presence

of multiple covenants running with the land); Shaffer v. George, 171 P. 881, 882 (Colo. 1917)

(“The assignee [of a lease] is in privity of estate, but not in privity of contract with the

                                              29
             Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 30 of 69




lessor, and is only liable on covenants which run with the land, such as covenants for

rent, to pay taxes, and to yield up premises in good repair.”); 52 C.J.S. Landlord & Tenant

§ 458 (“A covenant in a lease runs with the land only where the act covenanted to be done

or omitted concerns the land or the estate conveyed as where it affects the use, condition,

value, and enjoyment of the premises.”).

       If only one covenant runs with the land, that covenant is enforceable against the

contracting party through privity of contract, and it is also enforceable against successors-

to-title in the land with which the covenant is intended to run through privity of estate;

the remaining covenants that do not run with the land are enforceable only against parties

bound by privity of contract. Shaffer, 171 P. at 882 (“The original lessee is bound by the

contract to make the payments. The assignee is bound by his acceptance of the lease to

make good the covenant to pay rent therein contained. His liability is upon the covenants

and arises, not from any express assumption or agreement to pay it, which might be

contained in the written assignment, but from the privity of estate by reason of his

ownership and right to enjoy the benefits of the lease. The assignee is in privity of estate,

but not in privity of contract with the lessor, and is only liable on covenants which run

with the land, such as covenants for rent, to pay taxes, and to yield up premises in good

repair.”).

I.     Intent to Create a Covenant Running with the Land.

       To create covenants running with the land, the contracting parties must express

an intent to create covenants running with the land in clear and unambiguous terms. TBI

Exploration v. Belco Energy Corp., 220 F.3d 586 (5th Cir. 2000) (applying Colorado law and

                                             30
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 31 of 69




stating, “in the cases that have recognized a covenant running with the land, the

covenants were in express terms”); MidCities Metro. 2013 WL 3200088, (applying

Colorado law and noting that if a covenant is ambiguous, the Court must “resolve all

doubts against the restriction and in favor of free and unrestricted use of property”).

       Intent is to be ascertained from a contract’s written terms. Lookout Mountain

Paradise Hills Homeowners’ Ass’n v. Viewpoint Assocs., 867 P.2d 70, 74 (Colo. App. 1993)

(“Whether a covenant runs with the land turns on the construction of relevant

documents.”).

       The only covenants in the Commercial Agreements that the parties clearly

intended to run with the land are the covenants specified in sections 2.4 of the

Commercial Agreements. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.4 (expressly identifying

particular covenants that were intended to run with the land); Extraction MSJ (A. D.I. 4-

2), Ex. B at § 2.4 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.4 (same).

       The parties intended the covenants to run with Extraction’s mineral estates.

Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.4 (stating the expressly identified covenants are

“covenants running with (and touching and concerning) all of the Dedicated Interests

(including the underlying Gas, lands, leases and wells . . . .)”); Extraction MSJ (A. D.I. 4-

2), Ex. B at § 2.4 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.4 (similar

respecting water).

       The parties did not clearly express an intent for other covenants in the Commercial

Agreements to run with the land. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.4 (expressly



                                               31
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 32 of 69




identifying particular covenants that were intended to run with the land); Extraction MSJ

(A. D.I. 4-2), Ex. B at § 2.4 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.4 (same).

II.    Privity of Estate is Not Satisfied.

       The Court is bound to apply Colorado law as declared by the Colorado Supreme

Court until the Colorado Supreme Court disturbs its prior holdings. Erie County v. Am.

States Ins. Co., 573 F. Supp. 479, 486 (W.D. Pa. 1983) (“While plaintiff questions the

continuing vitality of Gordon, we are bound to consider the [Pennsylvania] Supreme

Court’s undisturbed holding in Gordon as good law on this point.”), aff’d, 745 F.2d 45 (3d

Cir. 1984) and aff’d sub nom. Am. States Ins. Co. v. Santafemia, 745 F.2d 45 (3d Cir. 1984); cf.

Bosse v. Oklahoma, 137 S. Ct. 1, 2 (2016) (“Our decisions remain binding precedent until

we see fit to reconsider them, regardless of whether subsequent cases have raised doubts

about their continuing vitality.”).

       The Colorado Supreme Court requires privity of estate between the covenanting

parties at the time of the covenant’s creation in order for a covenant to run with the land.

Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the requisite privity exists in

the case of a covenant by a grantor to do or not to do something on land retained by him,

adjoining that conveyed, so that one to whom the former is subsequently conveyed by

him may be bound by the covenant”); Farmers’ High Line Canal & Reservoir Co. v. New

Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907) (“[W]here there is the requisite privity

of estate, and the covenant is connected with or concerns the land or estate conveyed,

then a covenant imposing a burden will run with the land as readily as one conferring a

benefit.”); Hottell v. Farmers’ Protective Ass’n, 53 P. 327, 330 (Colo. 1898) (concluding a

                                               32
            Case 20-11548-CSS        Doc 832      Filed 10/14/20   Page 33 of 69




covenant running with the land was created, in part, because privity of estate was not

denied).

       Colorado appellate courts confirm that Colorado law requires privity of estate.

Fed. Deposit Ins. Corp. v. Mars, 821 P.2d 826, 829 (Colo. App. 1991) (“For contractual

obligations between a lessor and lessee to pass to a successor in title of the lessee, there

must be either privity of contract or privity of estate between the lessor and that successor

in title.”); Fisk v. Cathcart, 33 P. 1004, 1005 (Colo. App. 1893) (“Under these circumstances,

there is no privity between him as a grantee from Beecher and the prior grantors

subsequent to Parker which entitles him to maintain his suit upon his covenant.”).

       Colorado statutory law identifies several covenants that necessarily run with the

land, provided that those covenants satisfy privity of estate. Colo. Rev. Stat. § 38-30-121

(“Covenants of seisin, peaceable possession, freedom from encumbrances, and warranty

contained in any conveyance of real estate, or any interest therein, shall run with the

premises and inure to the benefit of all subsequent purchasers and encumbrancers.”).

       Real property treatises continue to cite Colorado Supreme Court cases for the

proposition that privity of estate between the covenanting parties is required. 3 Tiffany

Real Property § 851 n. 27 (3d ed. 2015) (citing Taylor for the proposition that privity of

estate at the time of the creation of the covenant is required); 9 Richard R. Powell, Powell

on Real Property § 60.04 n. 123 (citing Farmers High Line Canal for the proposition that

either mutual or horizontal privity are required for a covenant to run with the land).

       Elevation argues there is privity of estate between the parties. To the extent privity

is applicable, “the requisite privity exists in the case of a covenant by a grantor to do or

                                             33
            Case 20-11548-CSS          Doc 832       Filed 10/14/20   Page 34 of 69




not to do something on land retained by him, adjoining that conveyed, so that one to

whom the former is subsequently conveyed by him may be bound by the covenant.”

Taylor v. Melton, 274 P.2d 977, 982 (Colo. 1954) (quotation omitted).

       Elevation further argues that privity is meant to provide notice. In re Sabine Oil &

Gas Corp., 550 B.R. 59, 69 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d,

734 Fed. Appx. 64 (2d Cir. 2018) (“[T]he underlying purpose of the horizontal privity of

estate requirement . . . is to ensure that a covenant that binds successors is formally

recorded in connection with the real property that is being burdened by the covenant.”).

The Memoranda as to the Commercial Agreements were publicly recorded and provide

adequate notice. Elevation MSJ (A. D.I. 12-8, 12-9, 12-10), Ex. 7 and Ex. 8 and Ex. 9.

       Elevation continues that a covenant that burdens and benefits successors satisfies

any privity requirement under Colorado law.               See Lookout Mountain Paradise Hills

Homeowners’ Ass’n v. Viewpoint Assocs., 867 P.2d 70, 74 (Colo. App. 1993), (covenants run

with the land when they bind successors and assigns). According to Elevation, the

Commercial Agreements, including Section 2.4 and Exhibit A, Section XII, are clear that

successors and assigns are burdened by the covenants therein. Elevation MSJ (A. D.I. 12-

2, 12-3, 12-4), Ex. 1 at § 2.4, (Ex. A) § XII and Ex. 2 at § 2.4, (Ex. A) § XII and Ex. 3 at § 2.4,

(Ex. A) § XII.

       Additionally, Elevation argues that privity (even if required) was also created and

further demonstrated pursuant to Extraction’s granting of easements to Elevation under

the Commercial Agreements to construct and maintain the midstream facilities. Elevation

MSJ (A. D.I. 12-2, 12-3, 12-4), Ex. 1 at (Ex. A) § XVI(d) and Ex. 2 at (Ex. A) § XVI(d) and

                                                34
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 35 of 69




Ex. 3 at (Ex. A) § XVI(d). The covenants in the Commercial Agreements adjoin the

easements granted to Elevation under the Commercial Agreements and Extraction’s real

property interests therein and thereunder from which such conveyed easements arose.

See Taylor v. Melton, 274 P.2d 977, 982 (Colo. 1954) (en banc). Under Colorado law, “[a]n

easement is an interest in property.” Wright v. Horse Creek Ranches, 697 P.2d 384, 387

(Colo. 1985) (en banc). The granting of an easement for surface use is a conveyance of a

property interest tied to the oil and gas leases, not the surface estate. See Frankfurt Oil Co.

v. Abrams, 413 P.2d 190, 194 (en banc) (indicating Colorado oil and gas leases include the

right to use the surface land as necessary for operation). And while an easement is “a

privilege existing distinct from the ownership of the land itself; nevertheless it is an

interest in land.” Strole v. Guymon, 37 P.3d 529, 533 (Colo. App. 2001). Elevation

continues that as “a surface easement is a crucial component of an oil and gas lease,” and

“integrally tied to the purpose of an oil and gas lease,” the granting of an easement “is

enough to show horizontal privity.” In re Alta Mesa Resources, 613 B.R. 90, 106 (Bankr.

S.D. Tex. 2019).

       Elevation argues that Sabine does not support Extraction’s argument that the

granting of an easement under the Commercial Agreements fails to create privity. The

easements at issue in Sabine were merely contemplated, not actually effective or granted

by the producer under the Commercial Agreement at issue there. In re Sabine Oil & Gas

Corp., 547 B.R. 66, 69 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734

Fed. Appx. 64 (2d Cir. 2018). In contrast, the easements in the Commercial Agreements

were actually granted by Extraction upon execution of the Commercial Agreements.

                                              35
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 36 of 69




Elevation MSJ (A. D.I. 12-2, 12-3, 12-4), Ex. 1 at (Ex. A) § XVI(d) and Ex. 2 at (Ex. A)

§ XVI(d) and Ex. 3 at (Ex. A) § XVI(d). The easements in the Commercial Agreements are

therefore sufficient to create horizontal privity.

       Finally, Elevation argues that the Dedication of the Dedicated Interests under the

Commercial Agreements also creates privity. The Dedication applies to the oil, gas, and

water in and under the land, as well as the lands, mineral interests, easements, leases,

and wells. Through the Dedication, Extraction relinquished to Elevation certain rights

under its oil and gas leases, including as to transportation, and committed the

hydrocarbons in the Dedicated Area exclusively to Elevation. See Garman v. Conoco, Inc.,

886 P.2d 652, 654 (Colo. 1994) (en banc). This granting of a real property interest under

the Dedication is therefore sufficient to create horizontal privity.

       These arguments fail for several reasons.           Preliminarily, Elevation has not

identified a single Colorado case from the Colorado Supreme Court holding that

Colorado no longer requires privity of estate between the covenanting parties. Elevation

Cross-MSJ (A. D.I. 12) at p. 28-29; Elevation Response (A. D.I. 26) at p. 25–30; Elevation Reply

(A. D.I. 29) at p. 12–15.

       The Restatement (Third) of Property does not restate Colorado law regarding

covenants that run with the land, and Colorado has not adopted the reforms suggested

therein.   Restatement (Third) of Property Servitudes § 3.2 (Am. Law Inst. 2000)

(dispensing with the required touch and concern element and stating “[n]either the

burden nor the benefit of a covenant is required to touch or concern land in order for the

covenant to be valid as a servitude”).

                                              36
              Case 20-11548-CSS       Doc 832          Filed 10/14/20   Page 37 of 69




       Privity of estate requires that any covenant that allegedly runs with the land be

accompanied by a contemporaneous conveyance of some interest in the land with which

the covenant runs. Taylor v. Melton, 274 P.2d 977, 988–89 (Colo. 1954) (noting “the

requisite privity exists in the case of a covenant by a grantor to do or not to do something

on land retained by him, adjoining that conveyed, so that one to whom the former is

subsequently conveyed by him may be bound by the covenant”); 9 Richard R. Powell,

Powell on Real Property § 60.04(3)(c)(iii) (“‘Horizontal privity’ typically exists when the

original covenanting parties make their covenant in connection with the conveyance of

an estate in fee from one of the parties to the other. The covenant and the conveyance

must be made at the same time . . . .”); 3 Tiffany Real Property § 851 (3d ed. 2015)

(describing “privity of estate between the covenantor and the covenantee at the time the

covenant was created”).

       The conveyance contemplated by privity of estate cannot be satisfied by the

purported covenant running with the land itself; there must be a conveyance of an

independent real property interest. Farmers’ High Line Canal & Reservoir Co. v. New

Hampshire Real Estate Co., 92 P. 290, 293 (Colo. 1907) (“[W]here there is the requisite privity

of estate, and the covenant is connected with or concerns the land or estate conveyed,

then a covenant imposing a burden will run with the land as readily as one conferring a

benefit.”).

       The Commercial Agreements did not convey to Elevation any interest in

Extraction’s mineral estates. Extraction MSJ (A. D.I. 4-1), Ex. A; Extraction MSJ (A. D.I. 4-

2), Ex. B; Extraction MSJ (A. D.I. 4-3), Ex. C.

                                                  37
               Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 38 of 69




       Elevation failed to identify any real property interest in Extraction’s mineral

estates that was conveyed contemporaneously with the alleged covenants running with

the land. Elevation Cross-MSJ (A. D.I. 12) at p. 28–29; Elevation Response (A. D.I. 26) at p.

25–30; Elevation Reply (A. D.I. 29) at p. 12–15.

       Elevation argued that the Commercial Agreements “burdening and benefiting

successors” is sufficient to satisfy privity of estate. Elevation Response (A. D.I. 26) at p. 27.

       The creation of a burden or benefit to successors in title is a consequence of a

covenant running with the land, not the conveyance of an interest in the subject real

property capable of satisfying privity of estate between the covenanting parties. Lookout

Mountain Paradise Hills Homeowners’ Ass’n v. Viewpoint Assocs., 867 P.2d 70, 74 (Colo. App.

1993) (“[R]eal covenants ‘run with the land’ and burden or benefit successors in

interest.”).

       Elevation also argued that Extraction’s conveyance of “easements, rights-of-way

and other surface rights to Elevation” satisfied privity of estate. Elevation Response (A.

D.I. 26) at p. 27.

       The surface estate and mineral estate, once severed, are separate and distinct

estates in real property. Notch Mountain Corp. v. Elliott, 898 P.2d 550, 556 (Colo. 1995)

(“[Colorado has] long recognized that a conveyance which severs a mineral interest from

the surface estate creates a separate and distinct estate.”); Gerrity Oil & Gas Corp. v.

Magness, 946 P.2d 913, 927 (Colo. 1997), as modified on denial of reh’g (Oct. 20, 1997) (“As

the owner of property subject to the easement, the surface owner ‘continues to enjoy all

the rights and benefits of proprietorship consistent with the burden of the easement.’”).

                                               38
               Case 20-11548-CSS      Doc 832      Filed 10/14/20   Page 39 of 69




       Conveyances of easements or rights-of-way across the surface estate are interests

in the surface estate that cannot satisfy privity of estate respecting a mineral estate. Notch

Mountain, 898 P.2d at 556 (noting Colorado has “long recognized that a conveyance which

severs a mineral interest from the surface estate creates a separate and distinct estate”).

       Because easements in gross are personal rights in the use of (and interests in) the

surface estate, they are not interests in a severed mineral estate. Lobato v. Taylor, 71 P.3d

938, 945 (Colo. 2002) (“An easement in gross does not belong to an individual by virtue

of her ownership of land, but rather is a personal right to use another’s property.”). As a

result, the conveyance of an easement in gross in a surface estate cannot satisfy privity of

estate respecting a mineral estate.

       Elevation also argued that Extraction conveyed easements or rights-of-way

associated with the mineral estate. Elevation Response (A. D.I. 26) at p. 28.

       Extraction expressly did not (and could not) convey any property interest it lacked

the ability to convey. Extraction MSJ (A. D.I. 4-1), Ex. A at (Ex. A) § XVI(d)(i); Extraction

MSJ (A. D.I. 4-2), Ex. B at (Ex. A) § XVI(d)(i); Extraction MSJ (A. D.I. 4-3), Ex. C at (Ex. A)

§ XVI(d)(i).

       Extraction lacked the ability to convey any easement appurtenant to the mineral

estates separate and apart from the land the easement appurtenant is annexed to (here,

Extraction’s mineral estates). Lewitz v. Porath Family Tr., 36 P.3d 120, 122 (Colo. App.

2001), as modified on denial of reh’g (Apr. 26, 2001) (“[A]n easement appurtenant is an

‘incorporeal right’ attached to and belonging with some other parcel of land. It runs with



                                              39
             Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 40 of 69




that land and is incapable of existence separate and apart from the particular land to

which it is annexed.”).

       Extraction also lacked the ability to convey its rights of ingress and egress upon

the surface estates, which are incidental (and appurtenant) to ownership of Extraction’s

mineral estates. Gerrity Oil & Gas Corp. v. Magness, 946 P.2d 913, 926 (Colo. 1997), as

modified on denial of reh’g (Oct. 20, 1997) (“In this sense, the right of access to the mineral

estate is in the nature of an implied easement, since it entitles the holder to a limited right

to use the land in order to reach and extract the minerals.”); Chase v. Colorado Oil & Gas

Conservation Comm’n, 284 P.3d 161, 171 n. 17 (Colo. App. 2012), as modified on denial of reh’g

(July 19, 2012) (“Mineral estate owners have an implied easement, which burdens the

surface interest and empowers mineral owners to make reasonable use of the surface in

order to access the minerals below.”); Entek GRB, LLC v. Stull Ranches, LLC, 885 F. Supp.

2d 1082, 1088 (D. Colo. 2012) (“Because the mineral estate is considered the dominant

estate, it impliedly carries with it a right to use as much of the surface as may be

reasonably necessary for operations relating to the mineral estate.”).

       Rights of ingress and egress are not real property interests capable of satisfying

privity of estate; they are incidental rights. Notch Mountain Corp. v. Elliot, 898 P.2d 550, 556

(Colo. 1995) (en banc) (“Though the privilege to use the surface is recognized at law, this

right does not create an ownership interest in the surface estate . . . but merely a right of

access.”).

       Elevation also argued that the Commercial Agreements’ dedications and

commitments satisfy privity of estate. Elevation Response (A. D.I. 26) at p. 29.

                                              40
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 41 of 69




       Dedications and commitments to the performance of the agreements are not

conveyances of real property interests, and they do not satisfy privity of estate. Stagecoach

Prop. Owners Ass’n v. Young’s Ranch, 658 P.2d 1378, 1381 (Colo. App. 1982) (“This

regulation clearly contemplates a ‘conveyance’ and not a ‘dedication’ which terms are not

synonymous.”).

       As discussed below, the dedications identify the particular produced crude

petroleum within a particular area that is subject to the parties’ contractual obligations.

Cf. In re Sabine Oil & Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869

(S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018).

       The dedications and commitments identify the particular produced minerals and

produced water that is subject to, set apart, pledged or committed to the parties’

contractual obligations under the services contracts. Extraction MSJ (A. D.I. 4-1), Ex. A at

§ 2.1 (“Subject to the terms of this Agreement, and except as provided in Section 2.2,

Producer, on its behalf and on behalf of its Affiliates, hereby commits and dedicates the

Dedicated Interests (whether now owned or hereafter acquired) and the exclusive right

to receive from Producer and its Affiliates at the Delivery Points all Gas therein and

thereunder and as may be produced therefrom to the performance of this Agreement

(collectively, the “Dedication”) . . . .); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.1 (similar

respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (similar respecting water).

       The Dedicated Interests are used to identify the particular produced minerals or

produced water that is subject to, set apart for, pledged or committed to the parties’

contractual obligations. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.2(a) (reserving to

                                              41
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 42 of 69




Extraction “the right to pool, communitize or unitize all or part of the Dedicated Interests

with other lands, leases and properties in the field in which the Dedicated Interests are

located”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.2(a) (same); Extraction MSJ (A. D.I. 4-3),

Ex. C at § 2.2(a) (same); Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.3 (containing Extraction’s

agreement “that any sale, assignment or pledge of all or any portion of the Dedicated

Interests will be made expressly subject to this Agreement” but noting Extraction “may

enter into any agreement pursuant to which any of the Dedicated Interests may be

conveyed from [Extraction] to a third party as part of an acreage swap”); Extraction MSJ

(A. D.I. 4-2), Ex. B at § 2.3 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.3 (same);

Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.6(b) (noting “Elevation will permanently release

from this Agreement that portion of the Dedicated Interests, Other Interests and

Producer’s Gas that is adversely affected by the Curtailment”); Extraction MSJ (A. D.I. 4-

2), Ex. B at § 2.6(b) (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.6(b)

(similar respecting water).

       The Commercial Agreements’ dedications and commitments were not intended to

convey anything implicated thereunder; Extraction still owns any real property interest

that was dedicated and committed to the performance of the Commercial Agreements.

Compare Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.1 (dedicating and committing to the

performance of the agreement “the Dedicated Interests”) and Extraction MSJ (A. D.I. 4-2),

Ex. B at § 2.1 (same) and Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (same) with Extraction

MSJ (A. D.I. 4-1), Ex. A at (Ex. A) § I(vv) (“Dedicated Interests” means (i) Producer’s

and/or its Affiliates’ interests now held in lands, mineral interests, easements, leases,

                                              42
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 43 of 69




wells and Gas therein and thereunder, including the leases described on Exhibit C in the

Dedicated Area, that are not subject to an Current Existing Dedication as of the Effective

Date and operated by Producer or its Affiliates and (ii) Producer’s and/or its Affiliates’

interests hereafter acquired during the term of this Agreement in lands, minerals

interests, easements, leases, wells and Gas therein and thereunder in the Dedicated Area

that are operated by Producer or its Affiliates and not subject to an existing conflicting

dedication or commitment as of the date acquired.”) and Extraction MSJ (A. D.I. 4-2), Ex.

B at (Ex. A) § I(ss) (similar respecting oil) and Extraction MSJ (A. D.I. 4-3), Ex. C at (Ex. A)

§ I(qq) (similar respecting water).

       Subject to the Drilling Commitment, Extraction retains its rights, title, and interest

in the Dedicated Interests. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.2(d) (reserving,

“subject to the terms of the Drilling Commitment, the right to operate the Dedicated

Interests as Producer and its Affiliates deem advisable in their sole discretion, including

the right, but never the obligation, to drill new wells, to repair and rework wells, to

temporarily shut in wells, to renew or extend, in whole or in part, any oil and gas lease

covering any of the Dedicated Interests, and to cease production from or abandon any

well or surrender any such oil and gas lease, in whole or in part”); Extraction MSJ (A. D.I.

4-2), Ex. B at § 2.2(b) (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.2(b)

(similar respecting water).

       Accordingly, the original covenanting parties to the Commercial Agreements were

not in privity of estate at the time of the creation of the covenants therein, and the

Commercial Agreements contain no covenants that run with the land. Taylor v. Melton,

                                               43
            Case 20-11548-CSS           Doc 832    Filed 10/14/20   Page 44 of 69




274 P.2d 977, 988–89 (Colo. 1954) (requiring privity of estate between the covenanting

parties).

III.   Touch and concern.

       To satisfy touch and concern, the particular covenant intended to run with the land

must closely relate to the estate in real property with which it is intended to run (here,

Extraction’s mineral estate), its use, or enjoyment. Reishus v. Bullmasters, LLC, 409 P.3d

435, 440 (Colo. 2016) (noting “[a] covenant touches and concerns the land if it ‘closely

relate[s] to the land, its use, or enjoyment’”).

       “The ‘touch and concern’ requirement is fulfilled when the covenant operates to

benefit the physical use of the land . . . .” Bigelow v. Nottingham, 833 P.2d 764, 767 (Colo.

App. 1991), rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855 P.2d 1368 (Colo.

1993) (noting a subordination agreement was a personal covenant that did not run with

the land because “the parties’ entitlement to physical use of the land was not increased,

nor was improvement made to the land as a result of subsequent loan proceeds”).

       Colorado generally follows the traditional common law approach to the touch and

concern element. 3 Tiffany Real Property § 854 (3d ed. 2015) (“An important test for

distinguishing a real or running covenant from a merely personal or collateral one, is

whether or not the covenant so closely relates to the land or estate granted . . . that it may

be said to ‘touch and concern’ it.”).

       Touch and concern is an objective analysis of a covenant’s effect upon land and

the element does not turn on party intent or word choice. Cloud v. Ass’n of Owners, 857

P.2d 435, 440 (Colo. App. 1992) (“Even if there is an intent to make a covenant run with

                                              44
            Case 20-11548-CSS         Doc 832          Filed 10/14/20   Page 45 of 69




the land, the covenant must still ‘touch and concern’ the land, that is, it must closely relate

to the land, its use, or its enjoyment.”); In re Sabine Oil & Gas Corp., 567 B.R. 869, 875

(S.D.N.Y. 2017), aff'd, 734 Fed. Appx. 64 (2d Cir. 2018) (“[T]he appellants have not

purchased the minerals underlying the Dedicated Areas but, again, have merely agreed

to provide services to the minerals’ owner. The logical extension of Nordheim's

argument—that any agreement relating to minerals in the ground constitutes the

conveyance of a real property interest—is not supported by the cited caselaw.”); 21 C.J.S.

Covenants § 34 (“[T]he intent of the parties is not dispositive, insofar as obligations

arising from restrictive covenants that are inherently personal cannot be made

appurtenant to the land . . . .”); 9 Richard R. Powell, Powell on Real Property § 60.04(3)(a)

(“The touch and concern requirement is the only essential requirement for the running of

covenants which focuses on an objective analysis of the contents of the covenant itself

rather than the intentions of and relationships between the parties.”).

       None of the covenants, other than the Drilling Commitment, touch and concern

Extraction’s mineral estates. Extraction MSJ (A. D.I. 4-1), Ex. A; Extraction MSJ (A. D.I. 4-

2), Ex. B; Extraction MSJ (A. D.I. 4-3), Ex. C.

       Elevation argues that numerous covenants in the Commercial Agreements are

closely related to, and therefore touch and concern, “the Dedicated Interests.” Elevation

MSJ (A. D.I. 12-2, 12-3, 12-4), Ex. 1 at § 2.4 and Ex. 2 at § 2.4 and Ex. 3 at § 2.4. “Dedicated

Interests” is defined to include Extraction’s and its affiliates’ held and after-acquired

interests in “lands, mineral interests, easements, leases, wells, and [gas, oil, and water]

therein and thereunder.” Elevation MSJ (A. D.I. 12-2, 12-3, 12-4), Ex. 1 at (Ex. A) § I(vv)

                                                  45
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 46 of 69




and Ex. 2 at (Ex. A) § I(ss) and Ex. 3 at (Ex. A) § I(qq). The benefits and burdens imposed

on the Dedicated Interests make clear that the Commercial Agreements, and the

covenants contained therein, run with the land.

       Extraction admits that each Commercial Agreement contains a critical covenant

that touches and concerns the land—the Drilling Commitment. Extraction Complaint (A.

D.I 2) at ¶¶ 29, 48, 57, 66; Extraction MSJ (A. D.I. 4) at 12 n.12. This covenant—Exhibit A,

Section XV(c) and Exhibit F of each Commercial Agreement— requires Extraction to drill,

complete and equip a defined number of wells in the Dedicated Area by the end of 2022.

Elevation MSJ (A. D.I. 12-2, 12-3, 12-4), Ex. 1 at (Ex. A) § XV(c), (Ex. F) and Ex. 2 at (Ex. A)

§ XV(c), (Ex. F) and Ex. 3 at (Ex. A) § XV(c), (Ex. F). It is undisputed that the Drilling

Commitment touches and concerns the land.

       The Drilling Commitment is a critical and integral covenant in each Commercial

Agreement.     Substantially all of Elevation’s income is dependent on Extraction’s

continued hydrocarbon production from actively drilling in the Dedicated Area.

Elevation MSJ (A. D.I. 12-1), Ex. A at ¶ 20. Elevation argues that the Drilling Commitment

cannot be separated from other covenants in the Commercial Agreements.

       Elevation argues that Extraction incorrectly asserts that the Court must perform

an isolated covenant-by-covenant review. Elevation asserts that a contract may run with

the land as a whole even where certain covenants do not. See Cloud v. Association of

Owners, 857 P.2d 435, 440–41 (Colo. App. 1992) (covenant that would constitute a

personal covenant standing alone was held to run with the land where it was integrally

connected with another real property covenant); Reishus v. Bullmasters, LLC, 409 P.3d 435,

                                              46
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 47 of 69




441 (Colo. App. 2016) (finding agreement as a whole ran with the land even where one

provision was a personal covenant standing alone); Lookout Mountain Paradise Hills, 867

P.2d 70, 75 (Colo. App. 1993) (holding one obligation in a covenant requiring owners to

submit plans for approval to the homeowners’ association was “an integral part of the

whole contract” such that the entire covenant ran with the land). MidCities Metropolitan

District No. 1 v. U.S. Bank National Association, which Extraction cites, held that a covenant

did not apply to the grantee’s successor because it was never intended to as endorsing a

stand-alone review of covenants. No. 12-cv-03322-LTC, 2013 WL 3200088, at *4-6 (D.

Colo. 2013).

       The Drilling Commitment acts as a limitation on Extraction’s reservation under

Section 2.2 as to the drilling and operating of wells. Section 2.2 is expressly subject to the

terms of the Drilling Commitment. Elevation MSJ (A. D.I. 12-2, 12-3, 12-5), Ex. 1 at § 2.2(d)

and Ex. 2 at § 2.2(b) and Ex. 3 at § 2.2(b).

       The Drilling Commitment is a critical and integral component of each Commercial

Agreement and was part of the entire agreement to construct and operate the midstream

facilities. Elevation MSJ (Doc. 12-1), Ex. A at ¶ 22.

       However, this argument is directly contrary to Colorado law. See MidCities Metro.

Dist. 2013 WL 3200088, at *1 (concluding that one covenant in a deed did not run with the

land despite the presence of multiple covenants running with the land); Shaffer v. George,

171 P. 881, 882 (Colo. 1917) (“The assignee [of a lease] is in privity of estate, but not in

privity of contract with the lessor, and is only liable on covenants which run with the

land, such as covenants for rent, to pay taxes, and to yield up premises in good repair.”);

                                               47
             Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 48 of 69




52 C.J.S. Landlord & Tenant § 458 (“A covenant in a lease runs with the land only where

the act covenanted to be done or omitted concerns the land or the estate conveyed as

where it affects the use, condition, value, and enjoyment of the premises.”).

       Moreover, if only one covenant runs with the land, that covenant is enforceable

against the contracting party through privity of contract, and it is also enforceable against

successors-to-title in the land with which the covenant is intended to run through privity

of estate; the remaining covenants that do not run with the land are enforceable only

against parties bound by privity of contract. Shaffer, 171 P. 881, 882 (“The original lessee

is bound by the contract to make the payments. The assignee is bound by his acceptance

of the lease to make good the covenant to pay rent therein contained. His liability is upon

the covenants and arises, not from any express assumption or agreement to pay it, which

might be contained in the written assignment, but from the privity of estate by reason of

his ownership and right to enjoy the benefits of the lease. The assignee is in privity of

estate, but not in privity of contract with the lessor, and is only liable on covenants which

run with the land, such as covenants for rent, to pay taxes, and to yield up premises in

good repair.”).

        A.    The Drilling Commitment touches and concerns the land.

       The Drilling Commitment touches and concerns Extraction’s mineral estates

because it closely relates to the land by altering the parties’ legal relationship thereto.

Extraction MSJ (A. D.I. 4-1), Ex. A at (Ex. A) § I(aaa) (“‘Drilling Commitment’ means the

multi-well drilling plan set forth in Exhibit F, which specifies the minimum number of

Commitment Wells to be Drilled, Completed and Equipped by Producer and its Affiliates

                                             48
              Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 49 of 69




pursuant to GTC Section XV(c).”); Extraction MSJ (A. D.I. 4-2), Ex. B at (Ex. A) § I(xx)

(same); Extraction MSJ (A. D.I. 4-3), Ex. C at (Ex. A) § I(vv) (same).

       The Drilling Commitment requires Extraction to drill a certain number of wells

into its mineral estates within a particular area in certain timeframes. Extraction MSJ (A.

D.I. 4-1), Ex. A at (Ex. F) (Producer and its Affiliates hereby agree to Drill, Complete

and Equip, in the aggregate, a number of Broomfield Gross Qualified Wells and

Hawkeye Gross Qualified Wells that equals or exceeds the applicable minimum

number of Broomfield Gross Qualified Wells and Hawkeye Gross Qualified Wells set

forth below on or before the applicable Well Commitment Deadline[.]); Extraction MSJ

(A. D.I. 4-2), Ex. B at (Ex. F) (same); Extraction MSJ (A. D.I. 4-3), Ex. C at (Ex. F) (same).

       The Drilling Commitment directly affects the parties’ physical use and enjoyment

of the land because the obligation to drill a certain number of wells on a certain schedule

affects Extraction’s drilling and development of its mineral estates. Reishus v. Bullmasters,

LLC, 409 P.3d 435, 440 (Colo. 2016) (noting “[a] covenant touches and concerns the land if

it ‘closely relate[s] to the land, its use, or enjoyment’”); cf. Harry Bigelow, The Content of

Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914) (explaining that indirect effects are

insufficient).

         B.      The Dedication does not touch and concern the land.

       Extraction’s dedications and commitments were made “to the performance of th[e]

[Commercial] Agreement[s] . . . .” Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.1; Extraction

MSJ (A. D.I. 4-2), Ex. B at § 2.1 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (same).




                                               49
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 50 of 69




       Under the Commercial Agreements, Elevation committed to service Extraction’s

produced minerals and water in exchange for a contractual fee. Extraction MSJ (A. D.I. 4-

1), Ex. A at § 2.5 (“Elevation shall accept at such Delivery Point and gather and compress,

including Stabilizer Gas, for redelivery in accordance with the terms of this Agreement,

all Producer’s Gas delivered by Producer or its Affiliates at such Delivery Point other

than the Gas described in Section 4.5.”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.5 (similar

respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.5 (similar respecting water).

       The dedications and commitments of Extraction’s mineral interests to the

performance of these services do not change the nature of the covenants contained in the

Commercial Agreements; they simply identify the produced minerals and produced

water subject to the parties’ contractual obligations. Extraction MSJ (A. D.I. 4-1), Ex. A at

§ 2.1; Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.1; Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1;

In re Sabine Oil & Gas Corp., 547 B.R. 66, 76 (Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869

(S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir. 2018) (holding a similar contract merely

“identif[ies] and delineat[es] the [parties’] contractual rights and obligations”).

       The dedications and commitments do not touch and concern Extraction’s mineral

estates because the obligations and services for which they were made concern only

personal property and do not closely relate to real property, specifically Extraction’s

mineral estates. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.1 (granting to Elevation the

“exclusive right to receive from [Extraction] and its Affiliates at the Delivery Points all

Gas therein and thereunder and as may be produced therefrom”); Extraction MSJ (A. D.I.



                                               50
             Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 51 of 69




4-2), Ex. B at § 2.1 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (similar

respecting water).

       Neither party argues the Commercial Agreements employed the conventional

legal definition of a dedication, which would have meant that the parties intended the

donation of Extraction’s real property to the public use. Stagecoach Prop. Owners Ass’n v.

Young’s Ranch, 658 P.2d 1378, 1381 (Colo. App. 1982) (“[A] dedication has been defined

as an appropriation of land by the owner of the fee to some public use and the adoption

thereof by the public.”); Dedication, Black’s Law Dictionary (11th ed. 2019) (defining

“dedication” as “[t]he donation of land or creation of an easement for public use”).

       The plain and ordinary meaning of the word “dedicate” is “to set apart to a definite

use.” Dedicate, Merriam-Webster’s Collegiate Dictionary 324 (11th ed. 2003).

       The plain and ordinary meaning of “commit” is “to pledge . . . to some particular

course or use.” Commit, Merriam-Webster’s Collegiate Dictionary 324 (11th ed. 2003)

       In accordance with this plain language, the dedications identify the particular

produced minerals and produced water that are subject to, set apart, pledged or

committed to the parties’ contractual obligations under the services contracts. Extraction

MSJ (A. D.I. 4-1), Ex. A at § 2.1 (Subject to the terms of this Agreement, and except as

provided in Section 2.2, Producer, on its behalf and on behalf of its Affiliates, hereby

commits and dedicates the Dedicated Interests (whether now owned or hereafter

acquired) and the exclusive right to receive from Producer and its Affiliates at the

Delivery Points all Gas therein and thereunder and as may be produced therefrom to the

performance of this Agreement (collectively, the “Dedication”) . . . .); Extraction MSJ (A.

                                                51
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 52 of 69




D.I. 4-2), Ex. B at § 2.1 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1

(similar respecting water).

       Throughout the Commercial Agreements, the Dedicated Interests are used to

identify the particular produced minerals or produced water that is subject to, set apart

for, pledged or committed to the parties’ contractual obligations. Extraction MSJ (A. D.I.

4-1), Ex. A at § 2.2(a) (reserving to Extraction “the right to pool, communitize or unitize

all or part of the Dedicated Interests with other lands, leases and properties in the field in

which the Dedicated Interests are located”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.2(a)

(same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.2(a) (same); Extraction MSJ (A. D.I. 4-1),

Ex. A at § 2.3 (containing Extraction’s agreement “that any sale, assignment or pledge of

all or any portion of the Dedicated Interests will be made expressly subject to this

Agreement” but noting Extraction “may enter into any agreement pursuant to which any

of the Dedicated Interests may be conveyed from [Extraction] to a third party as part of

an acreage swap”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.3 (same); Extraction MSJ (A.

D.I. 4-3), Ex. C at § 2.3 (same); Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.6(b) (noting

“Elevation will permanently release from this Agreement that portion of the Dedicated

Interests, Other Interests and Producer’s Gas that is adversely affected by the

Curtailment”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.6(b) (similar respecting oil);

Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.6(b) (similar respecting water).

       Dedications, generally, only identify the particular produced minerals or

produced water subject to, set apart for, pledged or committed to the parties’ contractual

obligations under midstream agreements. Cf. In re Sabine Oil & Gas Corp., 550 B.R. 59, 81

                                              52
            Case 20-11548-CSS         Doc 832       Filed 10/14/20   Page 53 of 69




(Bankr. S.D.N.Y. 2016), aff’d, 567 B.R. 869 (S.D.N.Y. 2017), aff’d, 734 Fed. Appx. 64 (2d Cir.

2018) (“[The] ‘dedication’ [is not] a burdening of the Debtors’ property interests, but

rather an identification of what property and products are the subject of the Agreement

and will be made available . . . in furtherance of the purposes of the Agreements.”);

Moncrief v. Williston Basin Interstate Pipeline Co., 174 F.3d 1150, 1170 (10th Cir. 1999) (noting

that dedication contracts are contracts “wherein the producer ‘contracts to furnish the

purchaser all the gas produced from specified reserves, thus dedicating those reserves to

the customer’”); Nordan-Lawton Oil & Gas Corp. of Tex. v. Miller, 272 F. Supp. 125, 129

(W.D. La. 1967), aff’d, 403 F.2d 946 (5th Cir. 1968) (“In this contract the lessee

‘dedicated’ all the reserves under the Miller lease to the pipeline company which in

essence means that the company was given exclusive rights to purchase the reserves

under the premises when and if produced.”); Latham & Watkins LLP, The Book of Jargon,

Oil & Gas, The Latham & Watkins Glossary to Oil and Gas Terminology (1st ed. 2016) at

24 (defining a dedication as “a promise or commitment of a certain amount of Production

from a Dedicated Area . . . to the services provider in a Midstream service agreement”).

       Produced minerals, such as oil or gas, are personal property and are not real

property. Smith v. El Paso Gold Mines, Inc., 720 P.2d 608, 609 (Colo. App. 1985) (“[A]t some

point after they are severed from the land, minerals lose their character as realty and

‘become’ personalty.”).

       Produced water is also personal property. W. End Irr. Co. v. Garvey, 184 P.2d 476,

479 (Colo. 1947) (“Water in possession is personal property.”).



                                               53
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 54 of 69




       Indeed, it is impossible to touch and concern Extraction’s real property interest in

unproduced water because Extraction does not own water “in place” (prior to it being

reduced to possession) and, as a result owns no real property interest in unproduced

water. Grand Valley Water Users Ass’n v. Busk-Ivanhoe, Inc., 386 P.3d 452, 461 (Colo. 2016)

(noting “[o]ne does not ‘own’ water, but owns the right to use water within the limitations

of this doctrine”).

       The dedications and commitments do not limit Extraction’s right to the use or

enjoyment of its mineral estates. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.2(d) (reserving,

“subject to the terms of the Drilling Commitment, the right to operate the Dedicated

Interests as Producer and its Affiliates deem advisable in their sole discretion . . . .”);

Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.2(b) (same); Extraction MSJ (A. D.I. 4-3), Ex. C at §

2.2(b) (same).

       Also, the contractual obligations—the performance of which these dedications

were made—require the delivery of a certain volume of produced minerals and produced

water to Elevation for the provision of services in exchange for a fee. Extraction MSJ (A.

D.I. 4-1), Ex. A at § 2.5 (“Elevation shall accept at such Delivery Point and gather and

compress, including Stabilizer Gas, for redelivery in accordance with the terms of this

Agreement, all Producer’s Gas delivered by Producer or its Affiliates at such Delivery

Point other than the Gas described in Section 4.5.”); Extraction MSJ (A. D.I. 4-2), Ex. B at §

2.5 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.5 (similar respecting

water).



                                              54
            Case 20-11548-CSS         Doc 832      Filed 10/14/20   Page 55 of 69




       The provision of such services does not affect the use or enjoyment of minerals or

water in place, or the use of the mineral estate, but instead minerals that have been

severed from the mineral estate and water that has been reduced to possession and that

now constitute the personal property of Extraction, as a merchant in these commodities.

As a result, the covenants in the Commercial Agreements do not benefit Extraction in its

capacity as a landowner but benefit and affect Extraction’s use of its personal property

(i.e., its produced minerals and produced water). Cf. Harry Bigelow, The Content of

Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914).

       Even assuming that the Commercial Agreements have an indirect effect upon

Extraction’s mineral estates, such as an incidental increase in value, this effect is not

closely related to the mineral estates and, therefore, cannot satisfy touch and concern, as

its primary effect is on the use and enjoyment of personal property, and not real property.

Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (noting “[a] covenant touches

and concerns the land if it ‘closely relate[s] to the land, its use, or enjoyment’”); cf. Harry

Bigelow, The Content of Covenants in Leases, 12 Mich. L. Rev. 639, 652 (1914) (explaining

that indirect effects are insufficient).

       The dedication and commitment of real property interests to the performance of

contractual obligations and services that closely relate to and affect only the use and

enjoyment of personal property does not change this result. To hold otherwise would

render the objective touch and concern element beholden to the subjective intent of the

parties, and would allow the parties to convert covenants that do not closely relate to real



                                              55
            Case 20-11548-CSS        Doc 832      Filed 10/14/20   Page 56 of 69




property into covenants that bind successors and assigns simply by recitation of a set

phrase.

       Reference to minerals in the ground, including through the use of the words

“therein and thereunder,” do not change the objective effect of the dedication. 21 C.J.S.

Covenants § 34 (“[T]he intent of the parties is not dispositive, insofar as obligations

arising from restrictive covenants that are inherently personal cannot be made

appurtenant to the land . . . .”).

       Finally, the dedications and commitments are not conveyances of an interest in

real property. Stagecoach Prop. Owners Ass’n v. Young’s Ranch, 658 P.2d 1378, 1381 (Colo.

App. 1982) (“This regulation clearly contemplates a ‘conveyance’ and not a ‘dedication’

which terms are not synonymous.”).

       The Commercial Agreements’ dedications and commitments were not intended to

convey anything implicated thereunder; Extraction still owns any real property interest

that was dedicated and committed to the performance of the Commercial Agreements.

Compare Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.1 (dedicating and committing to the

performance of the agreement “the Dedicated Interests”) and Extraction MSJ (A. D.I. 4-2),

Ex. B at § 2.1 (same) and Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (same) with Extraction

MSJ (A. D.I. 4-1), Ex. A at (Ex. A) § I(vv) (“Dedicated Interests” means (i) Producer’s

and/or its Affiliates’ interests now held in lands, mineral interests, easements, leases,

wells and Gas therein and thereunder, including the leases described on Exhibit C in the

Dedicated Area, that are not subject to an Current Existing Dedication as of the Effective

Date and operated by Producer or its Affiliates and (ii) Producer’s and/or its Affiliates’

                                             56
               Case 20-11548-CSS      Doc 832      Filed 10/14/20   Page 57 of 69




interests hereafter acquired during the term of this Agreement in lands, minerals

interests, easements, leases, wells and Gas therein and thereunder in the Dedicated Area

that are operated by Producer or its Affiliates and not subject to an existing conflicting

dedication or commitment as of the date acquired.”) and Extraction MSJ (A. D.I. 4-2), Ex.

B at (Ex. A) § I(ss) (similar respecting oil) and Extraction MSJ (A. D.I. 4-3), Ex. C at (Ex. A)

§ I(qq) (similar respecting water).

       Because the dedications and commitments do not touch and concern Extraction’s

mineral estates, they cannot be a covenant that runs with the land as a matter of Colorado

law.

          C.    The Delivery Obligation does not touch and concern Extraction’s mineral
                estates.

       The delivery obligation only touches and concerns personal property, Extraction’s

produced hydrocarbons and water. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.1 (requiring

delivery “at the Delivery Points one hundred percent . . . of the Gas produced from the

Dedicated Interests and from the Other Interests”); Extraction MSJ (A. D.I. 4-2), Ex. B at §

2.1 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.1 (similar respecting

water).

       Reference to the Delivery Points confirms the gas, oil, and water have been

reduced to possession and are personal property when the obligation to deliver to

Elevation for services accrues. Extraction MSJ (A. D.I. 4-1), Ex. A at § 4.1 (defining the

Delivery Points as “the locations where [Extraction’s] Gas enters the inlet flange of

Elevation’s meter tubes/custody transfer meters”); Extraction MSJ (A. D.I. 4-2), Ex. B at §



                                              57
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 58 of 69




4.1 (similar respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C at § 4.1 (similar respecting

water).

       The reference to Other Interests in the Commercial Agreements also confirms the

delivery obligation does not closely relate to Extraction’s real property. Extraction MSJ

(A. D.I. 4-1), Ex. A at § 2.1 (requiring delivery “at the Delivery Points one hundred percent

. . . of the Gas produced from the Dedicated Interests and from the Other Interests”);

Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.1 (similar respecting oil); Extraction MSJ (A. D.I.

4-3), Ex. C at § 2.1 (similar respecting water).

       The Other Interests include real property that Extraction does not own, but merely

controls. Extraction MSJ (A. D.I. 4-1), Ex. A (Ex. A) at § I(zzzz) (defining Other Interests

as “all interests of parties other than [Extraction] and its Affiliates in the Dedicated Area,

when such other-party interests are represented and controlled by [Extraction] or in

respect of which it has the right to market or otherwise deal with their Gas” but excluding

“any interests for which a party has exercised its take-in-kind rights under its agreement

with [Extraction]”); Extraction MSJ (A. D.I. 4-2), Ex. B (Ex. A) at § I(uuuu) (similar

respecting oil); Extraction MSJ (A. D.I. 4-3), Ex. C (Ex. A) at § I(rrrr) (similar respecting

water).

       Extraction cannot burden the use of real property it does not own. Cottonwood

Farms v. Bd. of County Com’rs of County of Jefferson, 763 P.2d 551, 556 (Colo. 1988) (“Among

the attributes of property ownership is the right in general to use it as the owner desires,

subject only to valid governmental regulation.”); McDonald v. McDonald, 374 P.2d 690,

691 (Colo. 1962) (noting “[t]he right to use and possession and the income of real property

                                              58
              Case 20-11548-CSS         Doc 832          Filed 10/14/20    Page 59 of 69




are but incidents of the ownership of that property”); 63C Am. Jur. 2d Property § 30

(“Ownership is the legal right to use and enjoy property and to exercise exclusive

dominion and control over a particular piece of property. The key elements of ownership

are control and the right to enjoy the benefits of the property.”); Id. at § 31 (“The primary

incidents or elements of ownership include the following: the right to possession[;] the

use and enjoyment of the property[;] the right to change or improve the property[;] the

right to alienate the property at will . . . .”).

       It can, however, bind itself personally to the delivery of another entity’s personal

property which it has the right to control and market.                    Id. at § 37 (“Constructive

possession of personal property by its owner exists where the owner has intentionally

given the actual possession, namely, the direct physical control, of the property to another

for the purpose of having him or her do some act for the owner to or with the

property. One may have possession of a chattel, even in the absence of actual personal

custody, if the chattel is under his or her control and in a place where it must have been

put by his or her act or in his or her behalf, or where the chattel is within his or her power

in such a sense that he or she can and does command its use.”).

       Because the Delivery Obligation does not touch and concern Extraction’s mineral

estates, it cannot be a covenant that runs with the land as a matter of Colorado law.

         D.    The assignment provisions do not touch and concern the land.

       First, the general assignment provision does not touch and concern Extraction’s

mineral estates because it does not even purport to bind successors-in-title, but relates

solely to contractual successors and assigns. Extraction MSJ (A. D.I. 4-1), Ex. A (Ex. B) at §

                                                    59
             Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 60 of 69




XII; Extraction MSJ (A. D.I. 4-2), Ex. B (Ex. A) at § XII; Extraction MSJ (A. D.I. 4-3), Ex. C

(Ex. A) at § XII.

         Second, the more specific sale and assignment provision does not restrict

Extraction’s ability to alienate its mineral estates; it requires Extraction to assign the

contracts pursuant to the general assignment provision. Extraction MSJ (A. D.I. 4-1), Ex.

A at § 2.3; Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.3; Extraction MSJ (A. D.I. 4-3), Ex. C at

§ 2.3.

         The sale and assignment provision does not touch and concern Extraction’s

mineral estates because it does not closely relate to or effect the use or enjoyment of the

mineral estates, but simply Extraction’s personal contractual rights and obligations under

the Commercial Agreements. In re Sabine Oil & Gas Corp., 567 B.R. 869, 876 (S.D.N.Y.

2017), aff'd, 734 Fed. Appx. 64 (2d Cir. 2018) (“While the HPIP Agreements provide that

any subsequent purchaser of Sabine's interests in the leases covering the HPIP Dedicated

Area must assume Sabine’s obligations under those agreements, such a provision merely

equates to another statement that the agreements are enforceable against Sabine’s

successors.”).

         Both assignment provisions are surplusage if covenants actually run with the land,

as they bind successors-in-title to the obligations imposed by a covenant that runs with

the land through privity of estate. Lookout Mountain Paradise Hills Homeowners’ Ass’n v.

Viewpoint Assocs., 867 P.2d 70, 74 (Colo. App. 1993) (“[R]eal covenants ‘run with the land’

and burden or benefit successors in interest.”).



                                              60
              Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 61 of 69




       Because these assignment provisions do not touch and concern Extraction’s

mineral estates, they cannot be covenants that run with the land as a matter of Colorado

law.

         E.    The facilities obligation does not touch and concern Extraction’s mineral
               estates.

       Elevation’s obligation to construct and operate the midstream facilities to service

produced gas, oil, and water do not touch and concern the land; the midstream facilities

benefit Extraction as the owner of personal—and not real—property. Extraction MSJ (A.

D.I. 4-1), Ex. A at § 3.1; Extraction MSJ (A. D.I. 4-2), Ex. B at § 3.1; Extraction MSJ (A. D.I.

4-3), Ex. C at § 3.1.

       The midstream facilities enable Elevation to provide the services it is obligated to

provide to Extraction’s personal property under the Commercial Agreements. Extraction

MSJ (A. D.I. 4-1), Ex. A at § 3.1; Extraction MSJ (A. D.I. 4-2), Ex. B at § 3.1; Extraction MSJ

(A. D.I. 4-3), Ex. C at § 3.1.

       The midstream facilities do not touch and concern the land because they facilitate

services to personal property and do not closely relate to or affect the use of Extraction’s

mineral estates. Cloud v. Ass’n of Owners, 857 P.2d 435, 440 (Colo. App. 1992) (“Even if

there is an intent to make a covenant run with the land, the covenant must still ‘touch

and concern’ the land, that is, it must closely relate to the land, its use, or its enjoyment.”).

       Elevation argues the midstream facilities “affects the use and enjoyment of the

Dedicated Interests by facilitating the extraction of oil, gas, and water . . . and increased

the value of the underlying real property . . . .” Elevation Response (A. D.I. 26) at p. 24



                                               61
            Case 20-11548-CSS        Doc 832       Filed 10/14/20   Page 62 of 69




       Absent Elevation’s obligations under the Commercial Agreements, however, the

midstream facilities are not beneficial to Extraction as owner of personal property, let

alone beneficial to Extraction’s mineral estates. Extraction has no right to the use of the

midstream facilities; only Elevation has that right. Extraction MSJ (A. D.I. 4-1), Ex. A at §

3.1 (“Elevation or one of its Contracting Party Affiliates will, at Elevation’s sole cost and

expense, design, construct, own, operate, and maintain the Gathering and Compression

System in order to gather and compress Producer’s Gas produced from Dedicated

Interests, including all related appurtenances and facilities and any modifications,

additions or extensions thereto sufficient to gather and compress the quantities of

Producer’s Gas.”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 3.1 (similar respecting oil);

Extraction MSJ (A. D.I. 4-3), Ex. C at § 3.1 (similar respecting water).

       Accordingly, the midstream facilities neither closely relate to the mineral estates

nor directly affect them. Reishus v. Bullmasters, LLC, 409 P.3d 435, 440 (Colo. 2016) (noting

“[a] covenant touches and concerns the land if it ‘closely relate[s] to the land, its use, or

enjoyment’”); cf. Harry Bigelow, The Content of Covenants in Leases, 12 Mich. L. Rev. 639,

652 (1914) (explaining that indirect effects are insufficient).

       The midstream facilities do not limit Extraction’s rights to produce from or

develop its mineral estates in its sole discretion. Extraction MSJ (A. D.I. 4-1), Ex. A at §

2.2(d) (reserving, “subject to the terms of the Drilling Commitment, the right to operate

the Dedicated Interests as Producer and its Affiliates deem advisable in their sole

discretion, including the right, but never the obligation, to drill new wells, to repair and

rework wells, to temporarily shut in wells, to renew or extend, in whole or in part, any

                                              62
             Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 63 of 69




oil and gas lease covering any of the Dedicated Interests, and to cease production from

or abandon any well or surrender any such oil and gas lease, in whole or in part . . . .”);

Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.2(b) (same); Extraction MSJ (A. D.I. 4-3), Ex. C at §

2.2(b) (same).

       Regardless, the construction of midstream facilities is Elevation’s obligation under

the Commercial Agreements. Extraction, the beneficiary of this covenant, is not required

to accept the benefit of a purely beneficial covenant. 9 Richard R. Powell, Powell on Real

Property § 60.10(1) (“A person entitled to enforce the benefit of a covenant may extinguish

this right by means of a written and recorded release.”); Restatement (First) of Property

§ 556 (Am. Law. Inst. 1944) (“The obligation arising out of a promise respecting the use

of land can be extinguished as between any person subject to the obligation and any

person entitled to enforce it by a release given by the latter person to the former.”); Brown

v. McDavid, 676 P.2d 714, 718 (Colo. App. 1983) (“[T]he general law is well established

that a covenant running with the land in a subdivision may be modified or terminated,

when the covenant permits termination, upon the consent of a specified percentage of lot

owners.”).

       Elevation’s obligation to build the midstream facilities in order to provide the

contracted-for services does not touch and concern Extraction’s mineral estates, and

Elevation’s obligation cannot be a covenant that runs with the land as a matter of

Colorado law.




                                              63
               Case 20-11548-CSS      Doc 832       Filed 10/14/20   Page 64 of 69




          F.    The fixed fee provisions do not touch and concern Extraction’s mineral
                estates.

       The fixed fee provisions for the services to personal property do not touch and

concern Extraction’s mineral estates. Extraction MSJ (A. D.I. 4-1), Ex. A at § 4.3 (requiring

Extraction to “pay Elevation a Monthly fee for the services provided under” the contract);

Extraction MSJ (A. D.I. 4-2), Ex. B at § 4.3 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 4.3

(same).

       The fixed fee provisions burden Extraction in its personal capacity and relate to

fees for services to personal property. Extraction MSJ (A. D.I. 4-1), Ex. A at § 4.3; Extraction

MSJ (A. D.I. 4-2), Ex. B at § 4.3 (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 4.3 (same).

       The mere payment of money is a personal commitment that does not closely relate

to the land and, therefore, does not run with the land. Bigelow v. Nottingham, 833 P.2d

764, 767 (Colo. App. 1991), rev’d in part sub nom. on other grounds Haberl v. Bigelow, 855

P.2d 1368 (Colo. 1993) (holding a subordination agreement did not run with the land

because “the parties’ entitlement to physical use of the land was not increased, nor was

improvement made to the land as a result of subsequent loan proceeds”).

       Extraction may produce from or develop its mineral estates without regard to the

requirement to pay these fees. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.2(d) (reserving,

“subject to the terms of the Drilling Commitment, the right to operate the Dedicated

Interests as Producer and its Affiliates deem advisable in their sole discretion, including

the right, but never the obligation, to drill new wells, to repair and rework wells, to

temporarily shut in wells, to renew or extend, in whole or in part, any oil and gas lease



                                               64
              Case 20-11548-CSS       Doc 832       Filed 10/14/20   Page 65 of 69




covering any of the Dedicated Interests, and to cease production from or abandon any

well or surrender any such oil and gas lease, in whole or in part . . . .”); Extraction MSJ (A.

D.I. 4-2), Ex. B at § 2.2(b) (same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.2(b) (same).

       Because the fixed fee provisions do not touch and concern Extraction’s mineral

estates, they cannot be a covenant that runs with the land as a matter of Colorado law.

         G.    Exclusivity does not cause covenants to touch and concern Extraction’s
               mineral estates.

       The exclusive nature of a services agreement, alone, does not render it closely

related to real property or make a covenant touch and concern the land. In re Sabine Oil

& Gas Corp., 567 B.R. 869, 876 (S.D.N.Y. 2017), aff'd, 734 Fed. Appx. 64 (2d Cir. 2018)

(“[T]he Court concludes that the Agreements . . . granted [appellants] the merely

contractual right to be the exclusive providers of certain services for gas and condensate

produced in certain areas.”).

       Extraction’s contractual obligation to exclusively utilize Elevation for the

provision of certain services to its produced hydrocarbons or water does not affect

Extraction’s use of its mineral estates, but simply restricts its personal freedom to contract

with other suppliers for these services. See Clear Lake City Water Auth. v. Clear Lake Utilities

Co., 549 S.W.2d 385, 388 (Tex. 1977) (“Enforcement of the exclusive service provision

would not have restricted NCL in the use of its real property . . . . At most NCL’s promise

limited NCL’s freedom to contract with other suppliers of water and sewer service. Such

a limitation affects the use of land only collaterally[.]”




                                               65
              Case 20-11548-CSS      Doc 832      Filed 10/14/20   Page 66 of 69




       Extraction may produce or not produce from its mineral estates as it sees fit, and

Elevation may not compel any action in the use or enjoyment of Extraction’s mineral

estates. Extraction MSJ (A. D.I. 4-1), Ex. A at § 2.2(d) (reserving, “subject to the terms of

the Drilling Commitment, the right to operate the Dedicated Interests as Producer and its

Affiliates deem advisable in their sole discretion, including the right, but never the

obligation, to drill new wells, to repair and rework wells, to temporarily shut in wells, to

renew or extend, in whole or in part, any oil and gas lease covering any of the Dedicated

Interests, and to cease production from or abandon any well or surrender any such oil

and gas lease, in whole or in part . . . .”); Extraction MSJ (A. D.I. 4-2), Ex. B at § 2.2(b)

(same); Extraction MSJ (A. D.I. 4-3), Ex. C at § 2.2(b) (same).

       Because Extraction’s obligations to exclusively use Elevation for the provision of

certain gathering and processing services to its personal property do not touch and

concern Extraction’s mineral estates, they cannot be covenants that runs with the land as

a matter of Colorado law.

         H.    The easements and rights-of-way do not touch and concern Extraction’s
               mineral estates.

       Easements are rights to the use of land that constitute real property interests in the

estate in real property they burden.       Easements are not covenants (or contractual

obligations) that need to touch and concern the subject land in order to run with that land

to bind successors-in-title. Restatement (First) of Property § 450 (Am. Law Inst. 1944)

(“An easement is an interest in land in the possession of another which (a) entitles the

owner of such interest to a limited use or enjoyment of the land in which the interest



                                             66
             Case 20-11548-CSS       Doc 832      Filed 10/14/20   Page 67 of 69




exists; (b) entitles him to protection as against third persons from interference in such use

or enjoyment; (c) is not subject to the will of the possessor of the land; (d) is not a normal

incident of the possession of any land possessed by the owner of the interest, and (e) is

capable of creation by conveyance.”).

       The easements and rights-of-way that were purportedly granted under the

Commercial Agreements are interests in the surface estate, which is a separate and

distinct estate in real property from Extraction’s mineral estates. Notch Mountain Corp. v.

Elliott, 898 P.2d 550, 556 (Colo. 1995) (noting Colorado has “long recognized that a

conveyance which severs a mineral interest from the surface estate creates a separate and

distinct estate.”).

       As a result, even if easements were covenants that could run with the land, they

do not closely relate to or affect the use or enjoyment of Extraction’s mineral estates

because they are, by definition, rights in the use of a different estate in land. Gerrity Oil

& Gas Corp. v. Magness, 946 P.2d 913, 927 (Colo. 1997), as modified on denial of reh’g (Oct.

20, 1997) (“As the owner of property subject to the easement, the surface owner ‘continues

to enjoy all the rights and benefits of proprietorship consistent with the burden of the

easement.’”).

       These easements could not be related to Extraction’s mineral estates because any

easements appurtenant to and for the benefit of the mineral estate could not be conveyed

separate and apart from the mineral estate. Lewitz v. Porath Family Tr., 36 P.3d 120, 122

(Colo. App. 2001), as modified on denial of reh’g (Apr. 26, 2001) (“[A]n easement

appurtenant is an ‘incorporeal right’ attached to and belonging with some other parcel of

                                             67
            Case 20-11548-CSS        Doc 832      Filed 10/14/20   Page 68 of 69




land. It runs with that land and is incapable of existence separate and apart from the

particular land to which it is annexed.”).

       Because the easements and rights-of-way do not touch and concern Extraction’s

mineral estates, they cannot be covenants that run with the land as a matter of Colorado

law.

       I.     The Ratification Agreement does not cause the covenants to touch and
              concern Extraction’s mineral estates.

       The Ratification Agreement does not closely relate to or affect the use or enjoyment

of Extraction’s mineral estate. The Ratification Agreement merely restates the parties

intent to create a covenant running with the land. Extraction MSJ (A. D.I. 4-4), Ex. D at §

5 (noting the Ratification Agreement was “executed solely for the purpose of the

ratification contemplated [t]herein and shall not amend or modify the Commercial

Agreements in any way. In the event of a conflict between this this [sic] [Ratification]

Agreement and the Commercial Agreements, the Commercial Agreements shall govern

in all respects.”). Although relevant to the intent of the parties, it does not affect whether

the covenant intended to run with the land (the Commercial Agreements’ dedications

and commitments) closely relates to or affects the use or enjoyment of Extraction’s

mineral estate.

                                      CONCLUSION

       As set forth above, the Commercial Agreements are unambiguous and the

question of whether the Commercial Agreements contain any covenants that run with

the land is a legal one. There is no genuine issue of material fact. Extraction has met its



                                             68
           Case 20-11548-CSS      Doc 832      Filed 10/14/20   Page 69 of 69




burden for entry of summary judgment against Elevation based on the plain meaning of

the Commercial Agreements. The parties intended the covenants specified in section 2.4

of the Commercial Agreements to be a covenant that runs with the land (the parties did

not intend that any other provision of the contracts to create a covenant that runs with

the land); the Commercial Agreements do not touch and concern the land except for the

Drilling Commitment; and there was no privity among the parties. Thus, as not all the

required elements are present, the Court will enter summary judgment in favor of

Extraction and deny Elevation’s motion for summary judgment. An Order and Judgment

will be entered.



                                                By the Court:


                                                _________________________________
                                                Christopher S. Sontchi
                                                Chief United States Bankruptcy Judge
Date: October 14, 2020




                                          69
